EXHIBIT 10.2

EXECUTION VERSION

AMENDED & RESTATED INVESTMENT AGREEMENT

by and between

HAMPTON ROADS BANKSHARES, INC.

and

CAPGEN CAPITAL GROUP VI LP

dated as of August 11, 2010

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page

ARTICLE I PURCHASE; CLOSING

   2

1.1.

   Issuance, Sale and Purchase    2

1.2.

   Closing; Closing Deliverables; Closing Conditions    2

ARTICLE II REPRESENTATIONS AND WARRANTIES

   7

2.1.

   Certain Terms    7

2.2.

   Representations and Warranties of the Company    8

2.3.

   Representations and Warranties of CapGen    24

ARTICLE III COVENANTS

   26

3.1.

   Conduct of Business Prior to Closing    26

3.2.

   No Shop    28

3.3.

   Access; Reports; Confidentiality    28

3.4.

   Filings; Other Actions    29

3.5.

   Governance Matters    31

3.6.

   Avoidance of Control    33

3.7.

   Notice of Certain Events    33

3.8.

   Commercially Reasonable Efforts    33

3.9.

   Preemptive Rights    33

3.10.

   Most Favored Nation    35

3.11.

   Transfer Taxes    36

3.12.

   Legend    36

3.13.

   Continued Listing Authorization    37

3.14.

   Registration Rights    37

3.15.

   Certain Other Transactions    50

3.16.

   Articles of Amendment    51

3.17.

   Exchange Offers    51

3.18.

   Rights Offering    51

ARTICLE IV TERMINATION

   53

4.1.

   Termination    53

4.2.

   Effects of Termination    53

ARTICLE V INDEMNITY

   54

5.1.

   Indemnification by the Company    54

5.2.

   Indemnification by CapGen    55

5.3.

   Notification of Claims    55

5.4.

   Indemnification Payment    56

5.5.

   Exclusive Remedies    56

ARTICLE VI MISCELLANEOUS

   57

6.1.

   Survival    57

6.2.

   Expenses    57

6.3.

   Other Definitions    57

6.4.

   Independent Nature of CapGen’s Obligations and Rights    62

6.5.

   Amendment and Restatement of Original Minority Investors Agreement    62

6.6.

   Amendment and Waivers    62

6.7.

   Counterparts and Facsimile    63

6.8.

   Governing Law    63

6.9.

   Jurisdiction    63



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page

6.10.

   WAIVER OF JURY TRIAL    63

6.11.

   Notices    63

6.12.

   Entire Agreement    64

6.13.

   Successors and Assigns    64

6.14.

   Captions    65

6.15.

   Severability    65

6.16.

   Third Party Beneficiaries    65

6.17.

   Public Announcements    65

6.18.

   Specific Performance    65

6.19.

   No Recourse    65

LIST OF SCHEDULES AND EXHIBITS

 

Schedule I    Knowledge Schedule II    Exchange Offer Schedule III    Additional
Disclosures Exhibit A    Form of Voting Agreement Exhibit B    Legal Opinion
Exhibit C    Acknowledgment and Waiver of Executive Officers Exhibit D   
Acknowledgment and Waiver of Directors Exhibit E    Supplemental Acknowledgment
and Waiver of Officers and Directors Exhibit F    Preferred Stock Articles of
Amendment Exhibit G    General Articles of Amendment

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED INVESTMENT AGREEMENT

This Amended and Restated Investment Agreement, is dated as of August 11, 2010
(this “Agreement”), and is by and between HAMPTON ROADS BANKSHARES, INC., a
Virginia corporation (the “Company”), and CAPGEN CAPITAL GROUP VI LP, a Delaware
limited partnership (“CapGen”).

RECITALS:

A. Amended and Restated Agreement. In connection with the execution of the
Additional Agreements (as defined in Recital C), the Company and CapGen desire
to amend and restate, in its entirety, the Investment Agreement, dated as of
June 30, 2010 (the “Original Investment Agreement”), by among the Company and
CapGen with this Agreement.

B. The Investment. The Company intends to issue and sell to CapGen, and CapGen
intends to purchase from the Company, the number of shares of $0.625 par value
common stock of the Company (the “Common Stock” or “Common Shares”) as will
result in CapGen owning a number of Common Shares equal to approximately 14.2%
of the shares of Common Stock outstanding immediately after giving effect to the
transactions contemplated by the Transaction Documents (and assuming the Rights
Offering is fully subscribed for $20 million without use of the backstop
commitments) for an aggregate purchase price of approximately $44.5 million
payable by CapGen to the Company (the “Investment”).

C. Other Private Placements. The Company has entered into but not closed the
sale of 349,227,156 shares of Common Stock to ACMO HR, LLC and/or its Affiliates
(“Anchorage”) and Carlyle Global Financial Services Partners, L.P. and/or its
Affiliates (“Carlyle”), pursuant to a Second Amended and Restated Investment
Agreement among Anchorage, Carlyle and the Company dated as of even date
herewith (the “Anchor Investor Agreement”), and the offering to other accredited
investors (the “Additional Investors”) in one or more private placement
transactions of an aggregate of approximately 177,049,076 shares of Common Stock
(the “Other Private Placements”), pursuant to subscription agreements with the
Additional Investors (the “Additional Agreements”), with the initial closing of
such transactions to occur simultaneously with the closing of the Investment.
Herein, Anchorage and Carlyle are each an “Anchor Investor,” and together with
CapGen and the Additional Investors, the “Investors”). The Investment and the
Other Private Placements are currently anticipated to generate approximately
$255.0 million of total gross proceeds to the Company.

D. TARP Exchange. The United States Department of Treasury (the “Treasury”)
holds (i) 80,347 shares of Fixed Rate Cumulative Perpetual Preferred Stock,
Series C (the “TARP Preferred Stock”) and (ii) a warrant, dated December 31,
2008, to purchase 1,325,858 shares of the Common Stock at an exercise price of
$9.09 per share (the “TARP Warrant”). On the terms and subject to the conditions
set forth in a letter dated May 18, 2010 from Treasury to the Company (the
“Treasury Letter”), and an Exchange Agreement to be executed by the Treasury and
the Company incorporating the terms of the Treasury Letter (the “Exchange
Agreement”), the Company intends to exchange the TARP Preferred Stock for a new
series of mandatorily convertible preferred stock (the “Convertible Preferred
Stock”), which such shares the Company will then convert into 52,225,550 shares
of Common Stock (subject to adjustment as provided therein), and to amend the
TARP Warrant to, among other things, reduce the exercise price thereof to $0.40
per share (collectively, the “TARP Exchange”).

E. Exchange Offers. Prior to the First Closing (as defined in the Anchor
Investment Agreement), the Company intends to conduct exchange offers (the
“Exchange Offers”) pursuant to which the Company will offer to exchange each
share of the Non-Convertible Non-Cumulative Perpetual Preferred Stock, Series A
(the “Series A Preferred Stock”) for Common Shares and each share of the
Non-Convertible Non-Cumulative Perpetual Preferred Stock, Series B (the “Series
B Preferred Stock”) for Common Shares, in each case on the terms set forth on
Schedule II hereto.



--------------------------------------------------------------------------------

F. Charter Amendment and Stockholder Proposals. In connection with the
transactions contemplated hereby and the Exchange Offers, the Company will call
a special meeting of stockholders for the purpose of (i) increasing the
authorized number of Common Shares to an amount necessary to consummate the
transactions contemplated by the Transaction Documents and the other
transactions referred to herein and therein, (ii) amending the terms of the
Series A Preferred Stock and the Series B Preferred Stock, (iii) approving the
issuance of the Common Shares pursuant to NASDAQ Marketplace Rules 5635(b) and
5635(d), (iv) approving a reverse stock split of the Common Shares, if such
approval is required by the NASDAQ Marketplace Rules or as the Company otherwise
deems necessary and (v) adopting certain other amendments to the Articles of
Incorporation of the Company.

G. The Rights Offering. Following the First Closing (as defined in the Anchor
Investment Agreement), the Company will commence a rights offering providing
holders of record of the Common Stock on the day prior to the Closing Date with
the right to invest in Common Stock at the same price per share paid by the
Anchor Investors and CapGen. The rights will be non-transferable and will
provide for the purchase of not less than $20 million and up to $40.0 million of
Common Stock by such existing stockholders, as determined by the Company.

H. Voting Agreements. Each of the members of the Board of Directors has entered
into separate voting agreements substantially in the form of Exhibit A hereto
whereby such member of the Board of Directors agrees to vote their shares of
Common Stock in favor of the Stockholder Proposals.

NOW, THEREFORE, in consideration of the foregoing mutual covenants contained in
this Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and CapGen hereby agree
as follows:

ARTICLE I

PURCHASE; CLOSING

1.1. Issuance, Sale and Purchase.

Subject to the terms set forth herein and subject to the satisfaction or waiver
of the conditions set forth in Section 1.2 below, the Company agrees to issue
and sell to CapGen, and CapGen agrees to purchase from the Company, free and
clear of any Liens, 111,223,768 Common Shares or that greater number of Common
Shares that, assuming the Rights Offering is fully subscribed for $20 million
without use of the backstop commitments, shall equal approximately 14.2% of the
shares of Common Stock outstanding immediately after giving effect to all the
transactions contemplated by the Transaction Documents, for a purchase price of
$44,489,507 (the “Purchase Price”) payable by CapGen to the Company.

1.2. Closing; Closing Deliverables; Closing Conditions.

(a) Closing. The closing of the purchase of the Common Shares by CapGen pursuant
hereto (the “Closing”) shall occur on the second Business Day following the
satisfaction or waiver of the conditions to the Closing set forth in
Section 1.2(c) (other than those conditions that by their nature are to be
satisfied at the Closing, but subject to the satisfaction or waiver of those
conditions) (provided, that the Company shall provide CapGen with notice of the
Closing Date and provided further that the Closing Date shall be postponed as
necessary to ensure that the Closing Date occurs no earlier

 

2



--------------------------------------------------------------------------------

than ten (10) Business Days after the foregoing notice has been provided by the
Company to CapGen) at the offices of Simpson Thacher & Bartlett located at 425
Lexington Avenue, New York, NY 10017 or such other date or location as agreed in
writing by the parties. The date of the Closing is referred to as the “Closing
Date.”

(b) Closing Deliverables. At the Closing the parties shall make the following
deliveries:

(A) The Company shall have delivered to CapGen a certificate evidencing the
incorporation and good standing of the Company and each of the Company
Subsidiaries as of a date within ten (10) Business Days before the Closing Date;

(B) The Company shall have delivered (or shall deliver concurrently with the
Closing) to CapGen the number of the Common Shares to be purchased pursuant to
Section 1.1 registered in the name of CapGen;

(C) CapGen shall deliver concurrently with the Closing the Purchase Price by
wire transfer or immediately available funds to the account provided to the
Company at least one (1) Business Day prior to the Closing Date; and

(D) The Company shall have delivered to CapGen such other documents relating to
the purchase and sale of the Common Shares contemplated by this Agreement as
CapGen shall have reasonably requested.

(c) Closing Conditions. The respective obligations of CapGen, on the one hand,
and the Company, on the other hand, to consummate the Closing are each subject
to the satisfaction or written waiver by the Company and CapGen of the following
conditions prior to the Closing:

(A) No provision of any Law and no judgment, injunction, order or decree shall
prohibit the Closing or shall prohibit or restrict CapGen or any of its
Affiliates from owning or voting any Common Shares;

(B) All Governmental Consents required to have been obtained at or prior to the
Closing Date in connection with the execution, delivery or performance of the
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby shall have been obtained and shall be in full force and
effect;

(C) Any waiting period (and any extension thereof) applicable to the
consummation of the transactions contemplated by the Transaction Documents under
the HSR Act shall have expired or been earlier terminated; and

(D) The General Stockholder Proposals shall have been approved and adopted and
the General Articles of Amendment shall have been duly filed with the
Commonwealth of Virginia State Corporation Commission and shall be in full force
and effect.

 

3



--------------------------------------------------------------------------------

(2) The obligation of CapGen to purchase the Common Shares to be purchased by it
at the Closing is also subject to the satisfaction or written waiver by CapGen
of the following conditions prior to the Closing:

(A) The representations and warranties of the Company set forth in this
Agreement shall be true and correct in all respects on and as of May 23, 2010
and on and as of the Closing Date as though made on and as of the Closing Date,
except where the failure to be true and correct (without regard to any
materiality or Material Adverse Effect qualifications contained therein),
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect with respect to the Company (and except that
(1) representations and warranties made as of a specified date shall be true and
correct as of such date and (2) the representations and warranties of the
Company set forth in Section 2.2(b) (but only with respect to the last sentence
thereof), Section 2.2(c), Section 2.2(f) and Section 2.2(q)(4) shall be true and
correct in all respects;

(B) The Company shall have performed and complied with in all material respects
all agreements, covenants and conditions required by the Transaction Documents
to be performed by it on or prior to the Closing Date (except that with respect
to agreements, covenants and conditions that are qualified by materiality, the
Company shall have performed and complied with such agreements, covenants and
conditions, as so qualified, in all respects);

(C) CapGen shall have received a certificate, dated as of the Closing Date,
signed on behalf of the Company by a senior executive officer certifying to the
effect that the conditions set forth in Section 1.2(c)(2)(A) and
Section 1.2(c)(2)(B) have been satisfied on and as of the Closing Date;

(D) CapGen shall have received all Governmental Consents, regulatory approvals
and determinations necessary to complete the Investment, including approval of
its application to the Board of Governors of the Federal Reserve System (the
“Federal Reserve”) and any notice or application to the Virginia Bureau of
Financial Institutions (the “BFI”) to acquire control of the Company and the
Banks under the Bank Holding Company Act of 1956, as amended (the “BHC Act”)
(such application, the “CapGen Regulatory Application”);

(E) [Reserved.]

(F) There shall not be any action taken, or any Law enacted, entered, enforced
or deemed applicable to the Company or the Company Subsidiaries, CapGen or the
transactions contemplated by the Transaction Documents, by any Governmental
Entity, whether in connection with the Governmental Consents specified in
Section 1.2(c)(1)(B) or otherwise, which imposes any restriction or condition
which CapGen determines, in its reasonable good faith judgment, is materially
and unreasonably burdensome or would reduce the benefits of the transactions
contemplated hereby to CapGen to such a degree that CapGen would not have
entered into the Transaction Documents had such condition or restriction been
known to it on May 23, 2010 (any such condition or restriction, a “Burdensome
Condition”);

(G) As of the Closing Date, the Company and the Company Subsidiaries shall have,
on a consolidated basis, (a) at least $200,000,000 in (i) cash and due from
banks, (ii) deposits in other banks, (iii) overnight funds sold and due from the
Federal Reserve Bank and (iv) securities available for sale that have not been
pledged and for which a liquid market and price quotations are immediately
available through a major securities dealer; and (b) at least $2,200,000,000 in
non-brokered deposits (including money market, demand, checking, savings and
transactional accounts and certificates of deposits);

 

4



--------------------------------------------------------------------------------

(H) Since May 23, 2010, a Material Adverse Effect shall not have occurred and no
change or other event shall have occurred that, either individually or in the
aggregate, would reasonably be likely to have a Material Adverse Effect;

(I) The Company shall have received (or shall receive concurrently with the
Closing) proceeds from the sale of Common Shares pursuant to the Investment, the
Anchor Investor Agreement and the Other Private Placements, in each case at a
price per share of $0.40, in an aggregate amount of not less than $235,000,000;

(J) Either (i) not less than 100% of the aggregate liquidation preference of the
outstanding shares of the Series A Preferred Stock and the Series B Preferred
Stock shall have been exchanged for Common Shares pursuant to the Exchange
Offers or (ii) (A) not less than 51% of the aggregate liquidation preference of
the outstanding shares of the Series A Preferred Stock and the Series B
Preferred Stock shall have been exchanged for Common Shares pursuant to the
Exchange Offer and (B) the Series A Stockholder Proposals and the Series B
Stockholder Proposals shall have been approved and adopted and the Preferred
Stock Articles of Amendment shall have been duly filed with the Commonwealth of
Virginia State Corporation Commission and shall be in full force and effect.

(K) (1) All of the Convertible Preferred Stock issued by the Company shall have
been Tier 1 capital at all times while outstanding under applicable Law and
Federal Reserve regulations and guidelines, unless all conditions to conversion
of all shares of Convertible Preferred Stock were satisfied or waived in writing
prior to the issuance of such shares and such Convertible Preferred Stock was
issued and converted into Common Stock on the same day; and
(2) contemporaneously with the Closing, all of the TARP Preferred Stock shall
have been exchanged for or converted into 52,225,550 shares of Common Stock,
directly or through an exchange into and conversion of the Convertible Preferred
Stock into Common Stock immediately following and on the same day the
Convertible Preferred Stock was issued;

(L) The TARP Warrants shall have been amended to reflect the reduced conversion
price of $0.40 per share pursuant to the terms and conditions of the Treasury
Letter;

(M) At any time after May 23, 2010, the Company shall not have agreed to enter
into or entered into (a) any agreement or transaction in order to raise capital
or (b) any transaction that resulted in, or would result in if consummated, a
Change in Control of the Company, in each case, other than in connection with
the transactions contemplated by the Transaction Documents;

(N) The Board of Directors shall have eleven (11) members, including one CapGen
Designated Director and the chief executive officer of the Company.

(O) CapGen shall have received a certificate signed on behalf of the Company by
a senior executive of the Company, dated as of the Closing Date, certifying
(a) the resolutions adopted by the Board of Directors or a duly authorized
committee thereof approving the transactions contemplated by the Transaction
Documents and the

 

5



--------------------------------------------------------------------------------

issuance of the Common Shares in the Other Private Placements, (b) the current
versions of the Articles of Incorporation, as amended, and By-Laws, as amended,
of the Company and (c) as to the signatures and authority of the individuals
signing this Agreement and related documents on behalf of the Company.

(P) At the Closing, the Company shall have caused CapGen to receive,
substantially in the forms set forth as Exhibit B hereto, opinions of Williams
Mullen, counsel to the Company.

(Q) (i) No later than 30 days after the date of this Agreement, the Company
shall have caused each of the executives identified in the Disclosure Schedules
relating to Section 2.2(x)(7)(A), and each member of the Board of Directors, to
execute an acknowledgement and a waiver, in the form attached as Exhibit C or
Exhibit D hereto, as applicable, and an acknowledgement and a waiver, in the
form attached as Exhibit E hereto, and (ii) prior to the Closing, the Company
shall amend all Benefit Plans identified in the Disclosure Schedules relating to
Section 2.2(x)(7) to clarify that the transactions contemplated by the
Transaction Documents shall not result in or accelerate any payment or severance
benefit becoming due to any current of former employee, officer or director of
the Company or any Company Subsidiary; and

(R) The Common Stock, including the Common Shares issued hereunder, (i) shall be
designated for listing and quotation on the Nasdaq Stock Market and (ii) shall
not have been suspended, as of the Closing Date, by the SEC or the Nasdaq Stock
Market from trading on the Nasdaq Stock Market.

(3) The obligations of the Company hereunder to issue and sell the Common Shares
to CapGen at the Closing is subject to the satisfaction or written waiver by the
Company of the following conditions prior to the Closing:

(A) The representations and warranties of CapGen set forth in this Agreement
shall be true and correct in all respects on and as of the date of this
Agreement and on and as of the Closing Date as though made on and as of the
Closing Date except where the failure to be true and correct (without regard to
any materiality qualifications contained therein) would materially adversely
affect the ability of CapGen to perform its obligations hereunder;

(B) CapGen shall have performed and complied with in all material respects all
agreements, covenants and conditions required by the Transaction Documents to be
performed by it on or prior to the Closing Date (except that with respect to
agreements, covenants and conditions that are qualified by materiality, CapGen
shall have performed and complied with such agreements, covenants and
conditions, as so qualified, in all respects).

(C) The Company shall have received a certificate, dated as of the Closing Date,
from CapGen signed on behalf of CapGen by a senior executive officer or similar
official of CapGen certifying to the effect that the conditions set forth in
Section 1.2(c)(3)(A) and Section 1.2(c)(3)(B) have been satisfied on and as of
the Closing Date.

 

6



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1. Certain Terms.

(a) As used in this Agreement, the term “Material Adverse Effect” means any
circumstance, event, change, development or effect that, individually or in the
aggregate, would reasonably be expected to (i) result in a material adverse
effect on the assets, liabilities, business, condition (financial or otherwise)
or results of operations of the Company and its Subsidiaries, taken as a whole,
or (ii) materially impair or delay the ability of the Company or any of the
Company Subsidiaries to perform its or their obligations under the Transaction
Documents to consummate the Closing or any of the transactions contemplated
hereby or thereby; provided, however, that in determining whether a Material
Adverse Effect has occurred, there shall be excluded any effect to the extent
resulting from (A) actions or omissions of the Company or any Company Subsidiary
expressly required by the terms of the Transaction Documents; (B) changes, after
May 23, 2010, in general economic conditions in the United States, including
financial market volatility or downturn, (C) changes, after May 23, 2010,
affecting generally the industries or markets in which the Company operates,
(D) acts of war, sabotage or terrorism, military actions or the escalation
thereof, or outbreak of disease, (E) any changes, after May 23, 2010, in
applicable Laws or accounting rules or principles, including changes in GAAP,
(F) the announcement or pendency of the transactions contemplated by the
Transaction Documents or (G) any failure by the Company or any of the Company
Subsidiaries to meet any internal projections or forecasts with regard to the
assets, liabilities, business, condition (financial or otherwise) or results of
operations of the Company and its subsidiaries, taken as a whole (it being
understood and agreed that the facts and circumstances giving rise to such
failure that are not otherwise excluded from the determination of whether a
Material Adverse Effect has occurred may be taken into account in determining
whether there has been a Material Adverse Effect); provided further, however,
that any circumstance, event, change, development or effect referred to in
clauses (B), (C), (D) or (E) above shall be taken into account in determining
whether a Material Adverse Effect has occurred or would reasonably be expected
to occur to the extent that such circumstance, event, change, development or
effect has a disproportionate effect on the Company compared to other
participants in the industries or markets in which the Company operates; and
provided, further, however, that the parties agree that the facts, events or
occurrences described on Schedule III attached hereto shall not constitute a
Material Adverse Effect.

(b) As used in this Agreement, the term “Previously Disclosed” with regard to
(1) any party means information set forth on its Disclosure Schedule provided to
the Anchor Investors on May 23, 2010 and provided to CapGen as of May 23, 2010
(whether delivered to CapGen on or subsequent to May 23, 2010), corresponding or
responsive to the provision of this Agreement, to which such information
relates, provided, however, that if such information is disclosed in such a way
as to make its relevance or applicability to another provision of this Agreement
reasonably apparent on its face, such information shall be deemed to be
responsive to such other provision of this Agreement (2) the Company includes
information regarding the Company set forth on Schedule III attached hereto and
(3) the Company includes information publicly disclosed by the Company in
(A) the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2009, as filed by it with the Securities and Exchange Commission
(the “SEC”), (B) the Company’s Quarterly Report on Form 10-Q for the quarter
ended March 31, 2010, as filed by it with the SEC or (C) any Current Report on
Form 8-K filed or furnished by it with the SEC since January 1, 2010 available
prior to May 23, 2010 (excluding any risk factor disclosures contained in such
documents under the heading “Risk Factors” and any disclosure of risks included
in any “forward-looking statements” disclaimer or other statements that are
similarly non-specific and are predictive or forward-looking in nature).
Notwithstanding anything in this Agreement to the contrary, the mere inclusion
of an item in a Disclosure Schedule shall not be deemed an admission

 

7



--------------------------------------------------------------------------------

that such item represents a material exception or material fact, event or
circumstance or that such item has had or would reasonably be expected to have a
Material Adverse Effect on the Company or CapGen, as applicable.

2.2. Representations and Warranties of the Company.

Except as Previously Disclosed (other than with respect to Sections 2.2(a),
2.2(d)(1), 2.2(d)(3), 2.2(e), 2.2(l), 2.2(o), 2.2(p), 2.2(u), 2.2(v), 2.2(w),
2.2(y), 2.2(bb), 2.2(dd), 2.2(ee), 2.2(hh), 2.2(ii), 2.2(jj), 2.2(kk) and
2.2(ll)), the Company hereby represents and warrants to CapGen, as of May 23,
2010 and as of the Closing Date (except for the representations and warranties
that are as of a specific date which shall be made as of that date), that:

(a) Organization and Authority. Each of the Company and the Company Subsidiaries
is a corporation or limited liability company duly organized and validly
existing under the laws of the jurisdiction of its incorporation or
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and where failure to be so qualified
would have, individually or in the aggregate, a Material Adverse Effect, and has
the corporate power and authority to own its properties and assets and to carry
on its business as it is now being conducted. The Company has furnished to
CapGen true, correct and complete copies of the articles of incorporation and
by-laws (or similar governing documents) as amended through the date of this
Agreement for the Company, The Bank of Hampton Roads (“Hampton Roads”) and Shore
Bank (“Shore”, and together with Hampton Roads, the “Banks”). The Company is
duly registered as a bank holding company under the BHC Act.

(b) Company Subsidiaries. The Company has Previously Disclosed a true, complete
and correct list of all of its subsidiaries as of the date of this Agreement
(each, a “Company Subsidiary”, and, collectively, the “Company Subsidiaries”).
Except for the Company Subsidiaries, the Company does not own beneficially,
directly or indirectly, more than 5% of any class of equity securities or
similar interests of any corporation, bank, business trust, association or
similar organization, and is not, directly or indirectly, a partner in any
partnership or party to any joint venture. The Company owns, directly or
indirectly, all of its interests in each Company Subsidiary free and clear of
any and all Liens. The deposit accounts of Hampton Roads and Shore are insured
by the Federal Deposit Insurance Corporation (“FDIC”) to the fullest extent
permitted by the Federal Deposit Insurance Act and the rules and regulations of
the FDIC thereunder, and all premiums and assessments required to be paid in
connection therewith have been paid when due. The Company beneficially owns all
of the outstanding capital securities and has sole control of Hampton Roads and
Shore.

(c) Capitalization. The authorized Capital Stock of the Company consists of
(i) 100,000,000 shares of Common Stock and (ii)1,000,000 shares of preferred
stock (including shares of Series A Preferred Stock, Series B Preferred Stock
and TARP Preferred Stock) (the “Company Preferred Stock”). As of the close of
business on May 14, 2010 (the “Capitalization Date”), there were 22,153,594
shares of Common Stock outstanding and 23,266 shares of Series A Preferred
Stock, 37,550 shares of Series B Preferred Stock and 80,347 shares of TARP
Preferred Stock outstanding. In addition, the TARP Warrant allows for the
purchase of 1,325,858 shares of Common Stock by Treasury at an exercise price of
$9.09 per share. Since the Capitalization Date and through the date of this
Agreement, except in connection with the Transaction Documents and the
transactions contemplated hereby and thereby, including the Investment, the
Other Private Placements, the TARP Exchange, the Exchange Offers and the Rights
Offering, the Company has not (i) issued or authorized the issuance of any
shares of Common Stock or Company Preferred Stock, or any securities convertible
into or exchangeable or exercisable for shares of Common Stock or Company
Preferred Stock, (ii) reserved for issuance any shares of Common Stock or
Company Preferred Stock or (iii) repurchased or redeemed, or authorized the
repurchase or

 

8



--------------------------------------------------------------------------------

redemption of, any shares of Common Stock or Company Preferred Stock. As of the
close of business on the Capitalization Date, other than in respect of the
Series A Preferred Stock, the Series B Preferred Stock, the TARP Preferred
Stock, the TARP Warrant and awards outstanding under or pursuant to the Benefit
Plans in respect of which an aggregate of 4,447,814 shares of Common Stock have
been reserved for issuance (including 1,799,657 shares reserved with respect to
the 2002 Dividend Reinvestment and Optional Cash Purchase Plan), no shares of
Common Stock or Company Preferred Stock were reserved for issuance. All of the
issued and outstanding shares of Common Stock and Company Preferred Stock have
been duly authorized and validly issued and are fully paid, nonassessable and
free of preemptive rights, with no personal liability attaching to the ownership
thereof. None of the outstanding shares of Capital Stock or other securities of
the Company or any of the Company Subsidiaries was issued, sold or offered by
the Company or any Company Subsidiary in violation of the Securities Act or the
securities or blue sky laws of any state or jurisdiction, or any applicable
securities laws in the relevant jurisdictions outside of the United States. No
bonds, debentures, notes or other indebtedness having the right to vote on any
matters on which the stockholders of the Company may vote (“Voting Debt”) are
issued and outstanding. Section 2.2(c) of the Disclosure Schedule sets forth the
following information with respect to each outstanding option to purchase shares
of Common Stock (a “Company Option”) or right to acquire shares of Common Stock
(“Company Restricted Stock”) under the Hampton Roads Bankshares, Inc. 2006 Stock
Incentive Plan, Bank of Hampton Roads Non-Qualified Limited Stock Option Plan
for Directors and Employees, Gateway Financial Holdings, Inc. 2005 Omnibus Stock
Ownership and Long Term Incentive Plan, Gateway Financial Holdings, Inc. 2001
Nonstatutory Stock Option Plan, Gateway Financial Holdings, Inc. 1999 Incentive
Stock Option Plan, Gateway Financial Holdings, Inc. 1999 Nonstatutory Stock
Option Plan, Gateway Financial Holdings, Inc. 1999 BOR Stock Option Plan, Shore
Financial Corporation 2001 Stock Incentive Plan, and Shore Saving Bank, F.S.B.
1992 Stock Incentive Plan (the “Stock Plans”) which is true and correct as of
May 23, 2010: (A) the name and, to the Knowledge of the Company, the country and
state of residence of each holder of Company Options; (B) the number of shares
of Common Stock subject to such Company Option, and as applicable for each
Company Option, the date of grant, exercise price, number of shares vested or
not otherwise subject to repurchase rights, reacquisition rights or other
applicable restrictions as of May 23, 2010, vesting schedule or schedule
providing for the lapse of repurchase rights, reacquisition rights or other
applicable restrictions, the type of Company Option and the Stock Plan or other
plan under which such Company Options were granted or purchased; and
(C) whether, in the case of a Company Option, such Company Option is an
Incentive Stock Option (within the meaning of the Code). The Company has made
available to the Investors copies of each form of stock option agreement
evidencing outstanding Company Options and has also delivered any other stock
option agreements to the extent there are variations from the form of agreement,
specifically identifying the holder(s) to whom such variant forms apply. An
aggregate of 1,674,505 shares of Common Stock are held for the benefit of
participants in the Hampton Roads Bankshares, Inc. 2008 Director Deferred
Compensation Plan, Hampton Roads Bankshares, Inc. Executive Savings Plan, Bank
of Hampton Roads 401(K) Plan, Hampton Roads Bankshares, Inc. Directors’ Deferred
Compensation Plan, Director Emeritus Program Agreements, Hampton Roads
Bankshares, Inc. 2002 Dividend Reinvestment and Optional Cash Purchase Plan, and
Gateway Bank & Trust Company 401(K) Plan, all of which are issued and
outstanding as of the Capitalization Date. As of the date of this Agreement,
except for (x) the outstanding Company Options described in this Section 2.2(c)
and listed on Section 2.2(c) of the Disclosure Schedule and (y) as set forth
elsewhere in this Section 2.2(c), the Company does not have and is not bound by
any outstanding subscriptions, options, warrants, calls, commitments or
agreements of any character calling for the purchase or issuance of, or
securities or rights convertible into or exchangeable or exercisable for, any
shares of Common Stock or Company Preferred Stock or any other equity securities
of the Company or Voting Debt or any securities representing the right to
purchase or otherwise receive any shares of Capital Stock of the Company
(including any rights plan or agreement). The Company has Previously Disclosed
all shares of Company Capital Stock that have been purchased, redeemed or
otherwise acquired, directly or indirectly, by the Company or any Company
Subsidiary since December 31, 2009 and all dividends or other distributions that
have been

 

9



--------------------------------------------------------------------------------

declared, set aside, made or paid to the stockholders of the Company since that
date. Each Company Option under the Stock Plans (i) was granted in compliance
with all applicable Laws and all of the terms and conditions of the Stock Plans
pursuant to which it was issued, (ii) has an exercise price equal to or greater
than the fair market value of a share of Common Stock at the close of business
on the date of such grant, (iii) has a grant date identical to or following the
date on which the Company’s Board of Directors or compensation committee
actually awarded such Company Option, (iv) otherwise is exempt from or complies
with Section 409A of the Code so that the recipient of such Company Option is
not subject to the additional taxes and interest pursuant to Section 409A of the
Code and (v) except for disqualifying dispositions, qualifies for the tax and
accounting treatment afforded to such Company Option in the Company’s tax
returns and the Company’s financial statements, respectively. There are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of Common Shares pursuant to the transactions
contemplated by the Transaction Documents.

(d) Authorization; Compliance with Other Instruments; Other Contracts.

(1) The Company has the corporate power and authority to execute and deliver
this Agreement and the other Transaction Documents and to perform its
obligations hereunder and thereunder. Except for authorization by stockholder
approval of the Stockholder Proposals as contemplated by this Agreement, the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation of the transactions contemplated hereby and thereby have
been authorized by all necessary corporate action on the part of the Company and
no further approval or authorization is required on the part of the Company or
its stockholders (other than the Preferred Stock Proposals and the General
Stockholder Proposals). The Board of Directors has unanimously approved the
agreements and the transactions contemplated by the Transaction Documents,
including the Investment, the Other Private Placements, the TARP Exchange, the
Exchange Offers and the Rights Offering. No other corporate proceedings are
necessary for the execution and delivery by the Company of the Transaction
Documents, the performance by it of its obligations hereunder or thereunder or
the consummation by it of the transactions contemplated hereby or thereby. This
Agreement has been and the other Transaction Documents will have been at the
Closing duly and validly executed and delivered by the Company and, assuming due
authorization, execution and delivery by CapGen and each of the other respective
parties thereto, are, or in the case of documents executed after May 23, 2010,
will be, upon execution, the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms (except as
enforcement may be limited by applicable insolvency, reorganization, moratorium,
fraudulent transfer and similar laws of general applicability relating to or
affecting creditors’ rights or by general equity principles).

(2) Neither the execution and delivery by the Company of the Transaction
Documents, nor the consummation of the transactions contemplated hereby or
thereby, nor compliance by the Company with any of the provisions hereof or
thereof, will (A) violate, conflict with, or result in a breach of any provision
of, or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
result in the loss of any benefit or creation of any right on the part of any
third party under, or accelerate the performance required by, or result in a
right of termination or acceleration of, or result in the creation of any liens,
charges, adverse rights or claims, pledges, covenants, title defects, security
interests and other encumbrances of any kind (“Liens”) upon any of the material
properties or assets of the Company or any Company Subsidiary, under any of the
terms, conditions or provisions

 

10



--------------------------------------------------------------------------------

of (i) the articles of incorporation or by-laws (or similar governing documents)
of the Company and each Company Subsidiary or (ii) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company or any of the Company Subsidiaries is a party or
by which it may be bound, or to which the Company or any of the Company
Subsidiaries, or any of the properties or assets of the Company or any of the
Company Subsidiaries may be subject, or (B) subject to receipt of the
Governmental Consent referred to in Section 2.2(f), violate any Law applicable
to the Company or any of the Company Subsidiaries or any of their respective
properties or assets except in the case of clauses (A)(ii) and (B) for such
violations, conflicts and breaches as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(3) The only vote of the stockholders of the Company required to approve
(A) increasing the authorized number of Common Shares to an amount necessary to
consummate the transactions contemplated by the Transaction Documents and the
other transactions referred to herein and therein, (B) amending the terms of the
Series A Preferred Stock and the Series B Preferred Stock, (C) the issuance of
the Common Shares pursuant to NASDAQ Marketplace Rules 5635(b) and 5635(d) and
(D) a reverse stock split of the Common Shares, if such approval is required by
the NASDAQ Marketplace Rules or as the Company otherwise deems necessary, is,
with respect to clauses (A) and (D), the affirmative vote of the holders of not
less than a majority of the outstanding Common Shares, with respect to clause
(C), the affirmative vote of the holders of not less than a majority of the
total votes cast by holders of Common Stock and with respect to clause (B), the
affirmative vote of the holders of not less than a majority of the outstanding
Series A Preferred Stock and the affirmative vote of the holders of not less
than a majority of the outstanding Series B Preferred Stock, as applicable.

(e) Exchange Offers and Proxy Statement.

(1) The issuance of Common Shares in connection with the Exchange Offers will be
exempt from registration pursuant to Section 3(a)(9) promulgated under the
Securities Act of 1933, as amended (the “Securities Act”). The Company has not
paid or given, directly or indirectly, any commission or other remuneration to
any Person for soliciting the acquisition of the Series A Preferred Stock and
Series B Preferred Stock or the exchange as contemplated pursuant to the
Exchange Offers. None of the information included or incorporated by reference
in the Schedule TO or any amendment thereto will have, at the time such Schedule
TO or amendment thereto was filed with the SEC and at the time it became
effective under the Securities Act, contained any untrue statement of material
fact or omitted to state any material fact required to be stated therein or
necessary to make the statements therein not misleading.

(2) The Proxy Statement will not have, at the date of mailing to stockholders
and at the time of the meeting of stockholders to be held in connection with the
Stockholder Proposals, contained any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading. As of each of the dates in the foregoing sentence,
the Proxy Statement will have complied as to form in all material respects with
the requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations of the SEC thereunder. The Board
of Directors has unanimously recommended (i) that the stockholders entitled to
vote thereon vote in favor of each of the Stockholder Proposals and (ii) that
the holders of Series A Preferred Stock and Series B Preferred Stock tender
their shares of Series A Preferred Stock and Series B Preferred Stock,
respectively, in connection with each of the Exchange Offers.

 

11



--------------------------------------------------------------------------------

(f) Governmental Consents. No Governmental Consents are necessary for the
execution and delivery of the Transaction Documents or for the consummation by
the Company of the transactions contemplated hereby and thereby.

(g) Litigation and Other Proceedings. Except as would not reasonably be expected
to have a Material Adverse Effect, there is no pending or, to the Knowledge of
the Company, threatened, claim, action, suit, arbitration, complaint, charge or
investigation or proceeding (each an “Action”), against the Company or any
Company Subsidiary or any of its assets, rights or properties, nor is the
Company or any Company Subsidiary a party or named as subject to the provisions
of any order, writ, injunction, settlement, judgment or decree of any court,
arbitrator or government agency, or instrumentality. There is no Action by the
Company or any Company Subsidiary pending or which the Company or any Company
Subsidiary intends to initiate (other than collection claims in the ordinary
course of business). No director or officer of the Company is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty as of
the date hereof. There has not been, and to the Company’s Knowledge, there is
not pending or contemplated, any investigation by the SEC involving the Company
or any current or former director or officer of the Company.

(h) Financial Statements. Each of the consolidated balance sheets of the Company
and the Company Subsidiaries and the related consolidated statements of income,
operations, changes in shareholders’ equity and cash flows, together with the
notes thereto, included in any Company Report filed with the SEC prior to the
date of this Agreement, and the unaudited consolidated balance sheets of the
Company and the Company Subsidiaries as of March 31, 2010 and the related
consolidated statements of operations, changes in shareholders’ equity and cash
flows for the period ending March 31, 2010, together with the notes thereto,
included in the Company’s Form 10-Q filed with the SEC on May 17, 2010 (the
“Interim Financials” and, collectively, the “Company Financial Statements”),
(1) have been prepared from, and are in accordance with, the books and records
of the Company and the Company Subsidiaries, (2) to the extent filed with the
SEC, complied, as of their respective date of such filing, in all material
respects with applicable accounting requirements and with the published rules
and regulations of the SEC with respect thereto, (3) have been prepared in
accordance with GAAP applied on a consistent basis and (4) present fairly in all
material respects the consolidated financial position of the Company and the
Company Subsidiaries at the dates and the consolidated results of operations,
changes in shareholders’ equity and cash flows of the Company and the Company
Subsidiaries for the periods stated therein (subject to the absence of notes and
normal and recurring year-end audit adjustments not material to the financial
condition of the Company and the Company Subsidiaries in the case of the Interim
Financials).

(i) Reports. Since December 31, 2007, the Company and each Company Subsidiary
have filed all material reports, registrations, documents, filings, statements
and submissions together with any required amendments thereto, that it was
required to file with any Governmental Entity (the foregoing, collectively, the
“Company Reports”) and have paid all material fees and assessments due and
payable in connection therewith. As of their respective filing dates, the
Company Reports complied in all material respects with all statutes and
applicable rules and regulations of the applicable Governmental Entities, as the
case may be. As of the date of this Agreement, there are no outstanding comments
from the SEC or any other Governmental Entity with respect to any Company Report
that were enumerated within such report or otherwise were the subject of written
correspondence with respect thereto. The Company Reports, including the
documents incorporated by reference in each of them, each contained all the
information required to be included in it and, when it was filed and, as of the
date of each such Company Report filed with or furnished to the SEC, or if
amended prior to the date of this Agreement, as

 

12



--------------------------------------------------------------------------------

of the date of such amendment, did not contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
made in it, in light of the circumstances under which they were made, not
misleading and complied as to form in all material respects with the applicable
requirements of the Securities Act and the Exchange Act. No executive officer of
the Company has failed in any respect to make the certifications required of him
or her under Section 302 or 906 of the Sarbanes-Oxley Act of 2002. Copies of all
of the Company Reports not otherwise publicly filed have, to the extent allowed
by applicable Law, been made available to CapGen by the Company.

(j) Internal Accounting and Disclosure Controls. The records, systems, controls,
data and information of the Company and the Company Subsidiaries are recorded,
stored, maintained and operated under means (including any electronic,
mechanical or photographic process, whether computerized or not) that are under
the exclusive ownership and direct control of the Company or the Company
Subsidiaries or accountants (including all means of access thereto and
therefrom), except for any nonexclusive ownership and nondirect control that
would not reasonably be expected to have a Material Adverse Effect on the system
of internal accounting controls described below in this Section 2.2(j). The
Company (A) has implemented and maintains disclosure controls and procedures (as
defined in Rule 13a-15(e) of the Exchange Act) to ensure that material
information relating to the Company, including its consolidated Subsidiaries, is
made known to the chief executive officer and the chief financial officer of the
Company by others within those entities, and (B) has disclosed, based on its
most recent evaluation prior to the date of this Agreement, to the Company’s
outside auditors and the audit committee of the Board of Directors (x) any
significant deficiencies and material weaknesses in the design or operation of
internal control over financial reporting (as defined in Rule 13a-15(f) of the
Exchange Act) that are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information, and
(y) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting. As of the date of this Agreement, the Company has no
Knowledge of any reason that its outside auditors and its chief executive
officer and chief financial officer shall not be able to give the certifications
and attestations required pursuant to the rules and regulations adopted pursuant
to Section 404 of the Sarbanes-Oxley Act of 2002, without qualification, when
next due. Since December 31, 2007, (i) neither the Company nor any Company
Subsidiary nor, to the Knowledge of the Company, any director, officer,
employee, auditor, accountant or representative of the Company or any Company
Subsidiary has received or otherwise had or obtained knowledge of any material
complaint, allegation, assertion or claim, whether written or oral, regarding
the accounting or auditing practices, procedures, methodologies or methods of
the Company or any Company Subsidiary or their respective internal accounting
controls, including any material complaint, allegation, assertion or claim that
the Company or any Company Subsidiary has engaged in questionable accounting or
auditing practices, and (ii) no attorney representing the Company or any Company
Subsidiary, whether or not employed by the Company or any Company Subsidiary,
has reported evidence of a material violation of securities laws, breach of
fiduciary duty or similar violation by the Company or any of its officers,
directors, employees or agents to the Board of Directors or any committee
thereof or to any director or officer of the Company.

(k) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of the Company Subsidiaries and an
unconsolidated or other Affiliated entity that is not reflected on the Company
Financial Statements.

(l) Risk Management Instruments. All derivative instruments, including, swaps,
caps, floors and option agreements entered into for the Company’s or any of the
Company Subsidiaries’ own account were entered into (1) only in the ordinary
course of business consistent with past practice, (2) in accordance with prudent
practices and in all material respects with all Laws and (3) with counterparties
believed to be financially responsible at the time; and each of them constitutes
the valid and legally binding obligation of the Company or any Company
Subsidiary, as applicable, enforceable in accordance with its terms. Neither the
Company, nor, to the Knowledge of the Company, any other party thereto, is in
breach of any of its material obligations under any such agreement or
arrangement.

 

13



--------------------------------------------------------------------------------

(m) No Undisclosed Liabilities. There are no liabilities of the Company or any
of the Company Subsidiaries of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, except for (i) liabilities
adequately reflected or reserved against in accordance with GAAP in the
Company’s audited balance sheet for the year ended December 31, 2009, and
(ii) liabilities that have arisen in the ordinary and usual course of business
and consistent with past practice since December 31, 2009, and which have not or
could not reasonably be expected to result in a Material Adverse Effect.

(n) Mortgage Banking Business. The Company and each of the Company Subsidiaries
have complied in all material respects with, and all documentation in connection
with the origination, processing, underwriting and credit approval of any
mortgage loan originated, purchased or serviced by the Company has satisfied in
all material respects, (i) all Laws with respect to the origination, insuring,
purchase, sale, pooling, servicing, subservicing, or filing of claims in
connection with mortgage loans, including all Laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (ii) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company and any Agency, Loan Investor or Insurer, (iii) the applicable rules,
regulations, guidelines, handbooks and other requirements of any Agency, Loan
Investor or Insurer and (iv) the terms and provisions of any mortgage or other
collateral documents and other loan documents with respect to each mortgage
loan. No Agency, Loan Investor or Insurer has (i) claimed in writing that the
Company or any of the Company Subsidiaries has violated or has not complied with
the applicable underwriting standards with respect to mortgage loans sold by the
Company or any of the Company Subsidiaries to a Loan Investor or Agency, or with
respect to any sale of mortgage servicing rights to a Loan Investor,
(ii) imposed in writing material restrictions on the activities (including
commitment authority) of the Company or any of the Company Subsidiaries or
(iii) indicated in writing to the Company or any of the Company Subsidiaries
that it has terminated or intends to terminate its relationship with the Company
or any of the Company Subsidiaries for poor performance, poor loan quality or
concern with respect to the Company’s or any of the Company Subsidiaries’
compliance with Laws.

(o) Bank Secrecy Act, Anti-Money Laundering and OFAC and Customer Information.
The Company is not aware of, has not been advised of, and, to the Company’s
Knowledge, has no reason to believe that any facts or circumstances exist that
would cause it or any Company Subsidiary to be deemed to be (i) not operating in
compliance, in all material respects, with the Bank Secrecy Act of 1970, as
amended, the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (also known as the USA
PATRIOT Act), any order or regulation issued by the Treasury’s Office of Foreign
Assets Control (“OFAC”), or any other applicable anti-money laundering or
anti-terrorist-financing statute, rule or regulation; or (ii) not operating in
compliance in all material respects with the applicable privacy and customer
information requirements contained in any federal and state privacy Laws and
regulations, including, without limitation, in Title V of the Gramm-Leach-Bliley
Act of 1999 and the regulations promulgated thereunder. The Company is not aware
of any facts or circumstances that would cause it to believe that any non-public
customer information has been disclosed to or accessed by an unauthorized third
party in a manner that would cause it to undertake any material remedial action.
The Company and each of the Company Subsidiaries have adopted and implemented an
anti-money laundering program that contains adequate and appropriate customer
identification verification procedures that comply with the USA PATRIOT Act and
such anti-money laundering program meets the requirements in all material
respects of Section 352 of the USA PATRIOT Act and the regulations thereunder,
and they have complied in all

 

14



--------------------------------------------------------------------------------

respects with any requirements to file reports and other necessary documents as
required by the USA PATRIOT Act and the regulations thereunder. The Company will
not knowingly directly or indirectly use the proceeds of the sale of the Common
Shares pursuant to transactions contemplated by the Transaction Documents, or
lend, contribute or otherwise make available such proceeds to any Company
Subsidiary, joint venture partner or other Person, towards any sales or
operations in any country sanctioned by OFAC or for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.

(p) Certain Payments. Neither the Company nor any of the Company Subsidiaries,
nor any directors, officers, nor to the Knowledge of the Company, employees or
any of their Affiliates or any other Person who to the Knowledge of the Company
is associated with or acting on behalf of the Company or any of the Company
Subsidiaries has directly or indirectly (a) made any contribution, gift, bribe,
rebate, payoff, influence payment, kickback, or other payment to any Person,
private or public, regardless of form, whether in money, property, or services
(i) to obtain favorable treatment in securing business for the Company or any of
the Company Subsidiaries, (ii) to pay for favorable treatment for business
secured by the Company or any of the Company Subsidiaries, (iii) to obtain
special concessions or for special concessions already obtained, for or in
respect of the Company or any of the Company Subsidiaries, or (iv) in violation
of any Law, or (b) established or maintained any fund or asset with respect to
the Company or any of the Company Subsidiaries that was required to have been
and was not recorded in the books and records of the Company or any of the
Company Subsidiaries.

(q) Absence of Certain Changes. Since December 31, 2009 and except as Previously
Disclosed, (1) the Company and the Company Subsidiaries have conducted their
respective businesses in all material respects in the ordinary and usual course
of business and consistent with prior practice, (2) none of the Company or any
Company Subsidiary has issued any securities or incurred any liability or
obligation, direct or contingent, for borrowed money, except borrowings in the
ordinary course of business, (3) except for publicly disclosed ordinary
dividends on the Common Stock and outstanding preferred stock, the Company has
not made or declared any distribution in cash or in kind to its stockholders or
issued or repurchased any shares of its Capital Stock, (4) no fact, event,
change, condition, development, circumstance or effect has occurred that has had
or would reasonably be expected to have a Material Adverse Effect and (5) no
material default (or event which, with notice or lapse of time, or both, would
constitute a material default) exists on the part of the Company or any Company
Subsidiary or, to the Knowledge of the Company, on the part of any other party,
in the due performance and observance of any term, covenant or condition of any
agreement to which the Company or any Company Subsidiary is a party and which
would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

(r) Compliance with Laws. The Company and each Company Subsidiary have all
material permits, licenses, franchises, authorizations, orders and approvals of,
and have made all filings, applications and registrations with, Governmental
Entities that are required in order to permit them to own or lease their
properties and assets and to carry on their business as presently conducted and
that are material to the business of the Company and each Company Subsidiary.
The Company and each Company Subsidiary have complied in all material respects
and (i) are not in default or violation in any respect of, (ii) are not under
investigation with respect to, and (iii) have not been threatened to be charged
with or given notice of any material violation of, any applicable material
domestic (federal, state or local) or foreign law, statute, ordinance, license,
rule, regulation, policy or guideline, order, demand, writ, injunction, decree
or judgment of any Governmental Entity (each, a “Law”), other than such
noncompliance, defaults or violations that would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Except for
statutory or regulatory restrictions of general application, no Governmental
Entity has placed any material restriction on the business or properties of the
Company or any of the Company Subsidiaries, and, as of the date hereof, each of
Hampton Roads and Shore has a Community Reinvestment Act rating of
“satisfactory” or better.

 

15



--------------------------------------------------------------------------------

(s) Agreements with Regulatory Agencies. The Company and the Company
Subsidiaries (i) are not subject to any cease-and-desist or other similar order
or enforcement action issued by, (ii) are not a party to any written agreement,
consent agreement or memorandum of understanding with, (iii) are not a party to
any commitment letter or similar undertaking to, (iv) are not subject to any
capital directive by, since December 31, 2007, and (v) each of the Company and
the Company Subsidiaries has not adopted any board resolutions at the request
of, any Governmental Entity that currently restricts in any material respect the
conduct of its business or that in any material manner relates to its capital
adequacy, its liquidity and funding policies and practices, its ability to pay
dividends, its credit, risk management or compliance policies, its internal
controls, its management or its operations or business (each item in this
sentence, a “Regulatory Agreement”), nor has the Company nor any of the Company
Subsidiaries been advised since December 31, 2007 by any Governmental Entity
that it is considering issuing, initiating, ordering, or requesting any such
Regulatory Agreement, except as set forth in the Disclosure Schedule and except
for the Company’s Written Agreement with the Federal Reserve and the BFI as of
June 9, 2010. The Company and the Company Subsidiaries are in compliance in all
material respects with each Regulatory Agreement to which they are party or
subject, and the Company and the Company Subsidiaries have not received any
notice from any Governmental Entity indicating that either the Company or any of
the Company Subsidiaries is not in compliance in all material respects with any
such Regulatory Agreement.

(t) Contracts. Except as Previously Disclosed, neither the Company nor any
Company Subsidiary is a party to any contracts or agreements:

(1) relating to indebtedness for borrowed money, letters of credit, capital
lease obligations, obligations secured by a Lien or interest rate or currency
hedging agreements (including guarantees in respect of any of the foregoing, but
in any event excluding trade payables, securities transactions and brokerage
agreements arising in the ordinary course of business consistent with past
practice, intercompany indebtedness and immaterial leases for telephones, copy
machines, facsimile machines and other office equipment) in excess of $100,000,
except for those issued in the ordinary course of business;

(2) that constitutes a collective bargaining or other arrangement with any labor
union;

(3) that is a “material contract” within the meaning of Item 601(b)(10) of
Regulation S-K;

(4) that is a lease or agreement under which the Company or any of the Company
Subsidiaries is lessee of, or holds or operates, any property owned by any other
Person;

(5) that is a lease or agreement under which the Company or any of the Company
Subsidiaries is lessor of, or permits any Person to hold or operate, any
property owned or controlled by the Company or any of the Company Subsidiaries;

(6) limiting the ability of the Company or any of the Company Subsidiaries to
engage, in any material respect, in any line of business or to compete, whether
by restricting territories, customers or otherwise, or in any other material
respect, with any Person;

 

16



--------------------------------------------------------------------------------

(7) that is a settlement, conciliation or similar agreement, the performance of
which will involve payment after the Closing Date of consideration in excess of
$100,000;

(8) that relates to Intellectual Property Rights (other than a license granted
to the Company for commercially available software licensed on standard terms
with a total replacement cost of less than $100,000);

(9) that concerns the sale or acquisition of any material portion of the
Company’s business;

(10) that concerns a partnership or joint venture;

(11) involving aggregate consideration liability in excess of $100,000 and
which, in each case, cannot be cancelled by the Company without penalty or
without more than 90 days’ notice;

(12) that concerns any material hedge, collar, option, forward purchasing, swap,
derivative or similar agreement, understanding or undertaking; and

(13) any other contract, agreement or understanding material to the Company or
any of the Company Subsidiaries or their respective operations.

Each Contract of a type Previously Disclosed above to this Section 2.2(t)
(collectively, the “Material Contracts”), is (i) legal, valid and binding on the
Company and the Company Subsidiaries which are a party to such contract, (ii) is
in full force and effect and enforceable in accordance with its terms and
(iii) will continue to be legal, valid, binding, enforceable, and in full force
and effect on identical terms following the consummation of the transactions
contemplated by the Transaction Documents. Neither the Company nor any of the
Company Subsidiaries, nor to the Company’s Knowledge, any other party thereto is
in default under any Material Contract. No benefits under any Material Contract
will be increased, and no vesting of any benefits under any Material Contract
will be accelerated, by the occurrence of any of the transactions contemplated
by the Transaction Documents, nor will the value of any of the benefits under
any Material Contract be calculated on the basis of any of the transactions
contemplated by the Transaction Documents. The Company and the Company
Subsidiaries, and to the Knowledge of the Company, each of the other parties
thereto, have performed in all material respects all material obligations
required to be performed by them under each Material Contract, and to the
Knowledge of the Company, no event has occurred that with notice or lapse of
time would constitute a material breach or default or permit termination,
modification, or acceleration, under the agreement and no party thereto has
repudiated any provision of such contract.

(u) Insurance. The Company and the Company Subsidiaries are, and will remain
following consummation of the transactions contemplated by the Transaction
Documents, insured by insurers of recognized financial responsibility against
such losses and risks and in such amounts as management of the Company
reasonably believes to be prudent and that are of the type customary in the
businesses and location in which the Company and the Company Subsidiaries are
engaged. The Company and the Company Subsidiaries have not been refused any
insurance coverage sought or applied for, and the Company and the Company
Subsidiaries do not have any reason to believe that they will not be able to
renew their existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
their business at a cost that would not have a Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

(v) Title. The Company and the Company Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and valid title
to all personal property owned by them, in each case free and clear of all
Liens, except for Liens which do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company. Any real property and facilities held under lease by
the Company or the Company Subsidiaries are valid, subsisting and enforceable
leases with such exceptions that are not material and do not interfere with the
use made and proposed to be made of such property and buildings by the Company
or the Company Subsidiaries.

(w) Intellectual Property Rights. The Company and the Company Subsidiaries own
or possess adequate rights or licenses to use all trademarks, service marks and
all applications and registrations therefor, trade names, patents, patent
rights, copyrights, original works of authorship, inventions, trade secrets and
other intellectual property rights (“Intellectual Property Rights”) necessary to
conduct their business as conducted on the date of this Agreement. To the
Knowledge of the Company, no product or service of the Company or the Company
Subsidiaries infringes the Intellectual Property Rights of others. Except as
would not reasonably be expected to have a Material Adverse Effect, the Company
and the Company Subsidiaries have not received notice of any claim being made or
brought, or, to the Knowledge of the Company, being threatened, against the
Company or any of the Company Subsidiaries regarding (i) their Intellectual
Property Rights, or (ii) that the products or services of the Company or the
Company Subsidiaries infringe the Intellectual Property Rights of others. The
Company and the Company Subsidiaries are not aware of any facts or circumstances
which might give rise to any of the foregoing claims. The computers, computer
software, firmware, middleware, servers, workstations, routers, hubs, switches,
data communications lines, and all other information technology equipment, and
all associated documentation used in the business of the Company and the Company
Subsidiaries (the “IT Assets”) operate and perform in all material respects in
accordance with their documentation and functional specifications and otherwise
as required in connection with the business. To the Company’s Knowledge, no
person has gained unauthorized access to the IT Assets. The Company and the
Company Subsidiaries have implemented reasonable backup and disaster recovery
technology consistent with industry practices. The Company and the Company
Subsidiaries take reasonable measures, directly or indirectly, to ensure the
confidentiality, privacy and security of customer, employee and other
confidential information. The Company and the Company Subsidiaries have complied
with all internet domain name registration and other requirements of internet
domain registrars concerning internet domain names that are used in the
business.

(x) Employee Benefits.

(1) Section 2.2(x) of the Disclosure Schedule sets forth a complete list of each
“employee benefit plan” (within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), including, without
limitation, multiemployer plans within the meaning of Section 3(37) of ERISA),
and all stock purchase, stock option, severance, employment, change-in-control,
fringe benefit, collective bargaining, bonus, incentive, deferred compensation,
employee loan and all other employee benefit plans, agreements, programs,
policies or other arrangements, whether or not subject to ERISA (including any
funding mechanism therefor now in effect or required in the future as a result
of the transactions contemplated by the Transaction Documents or otherwise),
whether formal or informal, oral or written, legally binding or not, under which
(A) any current or former employee, director or consultant of the Company or any
of the Company Subsidiaries (the “Company Employees”) has any

 

18



--------------------------------------------------------------------------------

present or future right to benefits and which are contributed to, sponsored by
or maintained by the Company or any of its Subsidiaries or (B) the Company or
any Company Subsidiary has had or has any present or future liability. All such
plans, agreements, programs, policies and arrangements shall be collectively
referred to as the “Benefit Plans”. Except as Previously Disclosed, there are no
Benefit Plans that are sponsored solely by the Company and the Company
Subsidiaries) (excluding Hampton Roads and Shore) (such Benefit Plans, the
“Bankshares Benefits Plans”).

(2) With respect to each Benefit Plan, the Company and each Company Subsidiary
has provided to CapGen a current, accurate and complete copy (or, to the extent
no such copy exists, an accurate description) thereof and, to the extent
applicable: (A) any related trust agreement or other funding instrument; (B) the
most recent determination letter, if applicable; (C) any summary plan
description and other written communications (or a description of any oral
communications) by the Company and the Company Subsidiaries to the Company
Employees or other beneficiaries concerning the extent of the benefits provided
under a Benefit Plan; (D) a summary of any proposed amendments or changes
anticipated to be made to the Benefit Plans at any time within the twelve months
immediately following May 23, 2010, and (E) for the three most recent years
(x) the Form 5500 and attached schedules, (y) audited financial statements and
(z) actuarial valuation reports.

(3) (A) Each Benefit Plan has been established and administered in all material
respects in accordance with its terms, and in compliance with the applicable
provisions of ERISA, the Code and other Laws; (B) each Benefit Plan which is
intended to be qualified within the meaning of Section 401(a) of the Code is so
qualified and has received a favorable determination letter as to its
qualification, and nothing has occurred, whether by action or failure to act,
that could reasonably be expected to cause the loss of such qualification;
(C) no event has occurred and no condition exists that would subject the Company
and the Company Subsidiaries, either directly or by reason of their affiliation
with any member of their “Controlled Group” (defined as any organization which
is a member of a controlled group of organizations within the meaning of
Sections 414(b), (c), (m) or (o) of the Code), to any tax, fine, lien, penalty
or other liability imposed by ERISA, the Code or other Laws; (D) for each
Benefit Plan with respect to which a Form 5500 has been filed, no material
change has occurred with respect to the matters covered by the most recent Form
5500 since the end of the period covered by such Form 5500; (E) no “reportable
event” (as such term is defined in Section 4043 of ERISA) that could reasonably
be expected to result in liability, no nonexempt “prohibited transaction” (as
such term is defined in Section 406 of ERISA and Section 4975 of the Code) or
“accumulated funding deficiency” (as such term is defined in Section 302 of
ERISA and Section 412 of the Code (whether or not waived)) has occurred with
respect to any Benefit Plan; (F) except as expressly contemplated by this
Agreement, there is no present intention that any Benefit Plan be materially
amended, suspended or terminated, or otherwise modified to adversely change
benefits (or the levels thereof) under any Benefit Plan at any time within the
twelve months immediately following May 23, 2010; and (G) the Company and the
Company Subsidiaries have not incurred any current or projected liability in
respect of post-employment or post-retirement health, medical or life insurance
benefits for current, former or retired employees of the Company or the Company
Subsidiaries, except as required to avoid an excise tax under Section 4980B of
the Code or otherwise except as may be required pursuant to any other Laws.

 

19



--------------------------------------------------------------------------------

(4) With respect to each of the Benefit Plans that is not a multiemployer plan
within the meaning of Section 4001(a)(3) of ERISA but is subject to Title IV of
ERISA, as of the Closing Date, the assets of each such Benefit Plan are at least
equal in value to the present value of the accrued benefits (vested and
unvested) of the participants in such Benefit Plan on a termination and
projected benefit obligation basis, based on the actuarial methods and
assumptions indicated in the most recent applicable actuarial valuation reports.

(5) No Benefit Plan is a “multiemployer plan” (as defined in Section 4001(a)(3)
of ERISA) and neither the Company nor any member of their Controlled Group has
at any time sponsored or contributed to, or has or had any liability or
obligation in respect of, any multiemployer plan.

(6) With respect to any Benefit Plan, (i) no actions, suits or claims (other
than routine claims for benefits in the ordinary course) are pending or
threatened, (ii) no facts or circumstances exist that could give rise to any
such actions, suits or claims, (iii) no written or oral communication has been
received from the Pension Benefit Guaranty Corporation (the “PBGC”) in respect
of any Benefit Plan subject to Title IV of ERISA concerning the funded status of
any such plan or any transfer of assets and liabilities from any such plan in
connection with the transactions contemplated herein and (iv) no administrative
investigation, audit or other administrative proceeding by the Department of
Labor, the PBGC, the Internal Revenue Service or other governmental agencies are
pending, threatened or in progress (including, without limitation, any routine
requests for information from the PBGC).

(7) Neither the execution and delivery of the Transaction Documents, nor the
consummation of the transactions contemplated hereby and thereby could
(A) result in any payment (including severance, unemployment compensation or
“excess parachute payment” (within the meaning of Section 280G of the Code),
forgiveness of indebtedness or otherwise)) becoming due to any current or former
employee, officer or director of the Company or any of the Company Subsidiaries
from the Company or any of the Company Subsidiaries under any Benefit Plan or
otherwise, (B) increase any compensation or benefits otherwise payable under any
Benefit Plan, (C) result in any acceleration of the time of payment or vesting
of any such benefits, (D) require the funding or increase in the funding of any
such benefits, (E) result in any limitation on the right of the Company or any
of the Company Subsidiaries to amend, merge, terminate or receive a reversion of
assets from any Benefit Plan or related trust or (F) result in payments under
any of the Benefit Plans or otherwise which would not be deductible under
Section 280G of the Code. The Company or any of the Company Subsidiaries have
not taken, or permitted to be taken, any action that required, and no
circumstances exist that will require the funding, or increase in the funding,
of any benefits or resulted, or will result, in any limitation on the right of
the Company or any of the Company Subsidiaries to amend, merge, terminate or
receive a reversion of assets from any Benefit Plan or related trust.

(8) Each Benefit Plan that is in any part a “nonqualified deferred compensation
plan” subject to Section 409A of the Code (i) materially complies and, at all
times after December 31, 2008 has materially complied, both in form and
operation, with the requirements of Section 409A(a)(2), (3) and (4) of the Code
and the final regulations thereunder and (ii) between January 1, 2005 and
December 31, 2008 was operated and maintained in accordance with a good faith
reasonable interpretation of Section 409A of the Code and its purpose, as
determined under applicable guidance of

 

20



--------------------------------------------------------------------------------

the Treasury and the Internal Revenue Service. No compensation payable by the
Company or any of the Company Subsidiaries has been reportable as nonqualified
deferred compensation in the gross income of any individual or entity as a
result of the operation of Section 409A of the Code.

(y) Environmental Laws. The Company and the Company Subsidiaries (i) are in
compliance with any and all Environmental Laws, (ii) have received all permits,
licenses or other approvals required of it under applicable Environmental Laws
to conduct its business and (iii) are in compliance with all terms and
conditions of any such permit, license or approval except where, in each of the
foregoing clauses (i), (ii) and (iii), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.

(z) Taxes.

(1) All material Tax Returns required to be filed by, or on behalf of, Company
or the Company Subsidiaries have been timely filed, or will be timely filed, in
accordance with all Laws, and all such Tax Returns are, or shall be at the time
of filing, complete and correct in all material respects. The Company and the
Company’s Subsidiaries have timely paid all material Taxes due and payable
(whether or not shown on such Tax Returns), or, where payment is not yet due,
have made adequate provisions in accordance with GAAP. There are no Liens with
respect to Taxes upon any of the assets or properties of either the Company or
the Company’s Subsidiaries other than with respect to Taxes not yet due and
payable.

(2) No deficiencies for any material Taxes have been proposed or assessed in
writing against or with respect to any Taxes due by or Tax Returns of the
Company or the Company’s Subsidiaries, and there is no outstanding audit,
assessment, dispute or claim concerning any material Tax liability of the
Company or the Company’s Subsidiaries. No written claim has ever been made by
any Governmental Entity in a jurisdiction where neither the Company nor any of
the Company’s Subsidiaries files Tax Returns that are or may be subject to
taxation by that jurisdiction.

(3) Neither the Company nor the Company’s Subsidiaries (A) are or have ever been
a member of an affiliated group (other than a group the common parent of which
is the Company) filing a consolidated federal income Tax Return or (B) have any
liability for Taxes of any Person arising from the application of Treasury
Regulation section 1.1502-6 or any analogous provision of state, local or
foreign Law, or as a transferee or successor, by contract, or otherwise.

(4) None of the Company nor the Company’s Subsidiaries are party to, is bound by
or has any obligation under any Tax sharing or Tax indemnity agreement or
similar contract or arrangement.

(5) None of the Company or the Company Subsidiaries have been either a
“distributing corporation” or a “controlled corporation” in a distribution
occurring during the last five years in which the parties to such distribution
treated the distribution as one to which Section 355 of the Code is applicable.

(6) All Taxes required to be withheld, collected or deposited by or with respect
to the Company or the Company’s Subsidiaries have been timely withheld,
collected or deposited as the case may be, and to the extent required, have been
paid to the relevant taxing authority. The Company and the Company’s
Subsidiaries have fully complied with all applicable information reporting
requirements.

 

21



--------------------------------------------------------------------------------

(7) No closing agreement pursuant to section 7121 of the Code (or any similar
provision of state, local or foreign Law) has been entered into by or with
respect to the Company or the Company’s Subsidiaries. Neither the Company nor
the Company’s Subsidiaries has granted any waiver of any federal, state, local
or foreign statute of limitations with respect to, or any extension of a period
for the assessment of, any Tax. The Disclosure Schedule sets forth the tax year
through which the statute of limitations has run in respect of Tax liabilities
of the Company and the Company Subsidiaries for US federal, state, local and
foreign Taxes.

(8) Neither the Company nor the Company’s Subsidiaries has engaged in any
transaction that could give rise to (i) a registration obligation with respect
to any Person under Section 6111 of the Code or the regulations thereunder,
(ii) a list maintenance obligation with respect to any Person under Section 6112
of the Code or the regulations thereunder, or (iii) a disclosure obligation as a
“listed transaction” under Section 6011 of the Code and the regulations.

(aa) Labor.

(1) Employees of the Company and the Company Subsidiaries are not represented by
any labor union nor are any collective bargaining agreements otherwise in effect
with respect to such employees. No labor organization or group of employees of
the Company or any Company Subsidiary has made a pending demand for recognition
or certification, and there are no representation or certification proceedings
or petitions seeking a representation proceeding presently pending or threatened
to be brought or filed with the National Labor Relations Board or any other
labor relations tribunal or authority, nor have there been in the last three
years. There are no organizing activities, strikes, work stoppages, slowdowns,
labor picketing lockouts, material arbitrations or material grievances, or other
material labor disputes pending or threatened against or involving the Company
or any Company Subsidiary, nor have there been for the last three years.

(2) The Company and the Company Subsidiaries, except as would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, are in compliance with all (i) federal and state Laws and requirements
respecting employment and employment practices, terms and conditions of
employment, collective bargaining, disability, immigration, health and safety,
wages, hours and benefits, non-discrimination in employment, workers’
compensation and the collection and payment of withholding and/or payroll taxes
and similar taxes and (ii) obligations of the Company and any Company
Subsidiary, as applicable, under any employment agreement, severance agreement
or any similar employment-related agreement or understanding.

(3) Except as would not reasonably be expected to have a Material Adverse
Effect, there is no charge or complaint pending or threatened before any
Governmental Entity alleging unlawful discrimination in employment practices,
unfair labor practices or other unlawful employment practices by the Company or
any Company Subsidiary.

(bb) Knowledge as to Conditions. As of the date of hereof, the Company knows of
no reason why any regulatory approvals and, to the extent necessary, any other
approvals, authorizations, filings, registrations, and notices required or
otherwise a condition to the consummation of the transactions contemplated by
the Transaction Documents will not be obtained.

 

22



--------------------------------------------------------------------------------

(cc) Brokers and Finders. Except for Sandler O’Neill & Partners, L.P. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated (collectively, the “Placement
Agents”) and the fees payable thereto (which fees are set forth on the
Disclosure Schedule and are to be paid by the Company), neither the Company nor
any of its respective officers, directors, employees or agents has employed any
broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or finder has acted
directly or indirectly for the Company in connection with the Transaction
Documents or the transactions contemplated thereby.

(dd) Offering of Securities. Neither the Company nor any Person acting on its
behalf has taken any action (including any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of any of the securities to be issued pursuant to the
Transaction Documents under the Securities Act and the rules and regulations of
the SEC promulgated thereunder) which might subject the offering, issuance or
sale of any of such securities to the registration requirements of the
Securities Act. Neither the Company nor any person acting on its behalf has
engaged or will engage in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with any offer or sale of the Common Shares pursuant to the
transactions contemplated by the Transaction Documents. Assuming the accuracy of
CapGen’s representations and warranties set forth in this Agreement, no
registration under the Securities Act is required for the offer and sale of the
Common Shares by the Company to CapGen.

(ee) Investment Company Status. The Company is not, and upon consummation of the
transactions contemplated by the Transaction Documents will not be, an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” of, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

(ff) Affiliate Transactions. No officer, director, five percent (5%) stockholder
or other Affiliate of the Company (or any Company Subsidiary), or any individual
who, to the Knowledge of the Company, is related by marriage or adoption to or
shares the same home as any such Person, or any entity in which any such Person
owns any beneficial interest (collectively, an “Insider”), is a party to any
contract or transaction with the Company (or any Company Subsidiary) which
pertains to the business of the Company (or any Company Subsidiary) or has any
interest in any property, real or personal or mixed, tangible or intangible,
used in or pertaining to the business of the Company (or any Company
Subsidiary). The foregoing representation and warranty does not cover deposits
at the Company (or any Company Subsidiary) or loans of $50,000 or less made in
the ordinary course of business consistent with past practice.

(gg) Additional Investors. To the extent any Additional Agreements and
additional agreements or modification to Transaction Documents have been entered
into on or prior to the date hereof, the Company has provided CapGen with true
and accurate copies of the Additional Agreements, other additional agreements or
modified Transaction Documents into which it has entered with each of the
Additional Investors.

(hh) Anti-takeover Provisions Not Applicable. The Company has not adopted any
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of Common Stock or a change in control of the Company. The
Board of Directors has taken all necessary action to ensure that the
transactions contemplated by the Transaction Documents and the consummation of
the transactions contemplated hereby and thereby will be exempt from any
anti-takeover or similar

 

23



--------------------------------------------------------------------------------

provisions of the Company’s Articles of Incorporation and By-Laws, and any other
provisions of any applicable “moratorium”, “control share”, “fair price”,
“interested stockholder” or other anti-takeover Laws and regulations of any
jurisdiction.

(ii) Issuance of the Common Shares and Warrants. The issuance of the Common
Shares and the Warrants in connection with the transactions contemplated by the
Transaction Documents (including, but not limited to, the Common Shares issued
to the Anchor Investors on the Second Closing Date and the Common Shares
issuable upon exercise of the Warrants) has been duly authorized and such Common
Shares and Warrants, when issued and paid for in accordance with the terms of
the Transaction Documents, will be duly and validly issued, fully paid and
non-assessable and free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights.

(jj) Price of Common Stock. The Company has not, and to the Company’s Knowledge
no one acting on its behalf has, taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Common Shares.

(kk) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1) of the Securities Act.

(ll) Disclosure. The Company confirms that neither it nor any of its officers or
directors nor any other Person acting on its or their behalf has provided, and
it has not authorized the Placement Agents or any other Representative to
provide, CapGen or its agents or counsel with any information that it believes
constitutes or could reasonably be expected to constitute material, non-public
information except insofar as the existence, provisions and terms of the
Transaction Documents and the proposed transactions hereunder and thereunder may
constitute such information, all of which will be disclosed by the Company by
the dates referenced in the Additional Agreements. The Company understands and
confirms that CapGen will rely on the foregoing representations in effecting
transactions in securities of the Company. No event or circumstance has occurred
or information exists with respect to the Company or any of the Company
Subsidiaries or its or their business, properties, operations or financial
conditions, which, under applicable Law, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed, except for the announcement of this Agreement and related
transactions and as may be disclosed pursuant to Section 6.16 hereof.

2.3. Representations and Warranties of CapGen. Except as Previously Disclosed,
CapGen hereby represents and warrants to the Company, as of June 30, 2010 and as
of the Closing Date (except for the representations and warranties that are as
of a specific date which shall be made as of that date), that:

(a) Organization and Authority. CapGen is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, is duly
qualified to do business and is in good standing in all jurisdictions where its
ownership or leasing of property or the conduct of its business requires it to
be so qualified and where failure to be so qualified would be reasonably
expected to materially and adversely impair or delay CapGen’s ability to perform
its obligations under the Transaction Documents or to consummate the
transactions contemplated hereby and thereby.

 

24



--------------------------------------------------------------------------------

(b) Authorization; Compliance with Other Instruments.

A. CapGen has the necessary power and authority to execute and deliver the
Transaction Documents to which CapGen is a party and to perform its respective
obligations hereunder and thereunder. The execution, delivery and performance of
the Transaction Documents to which CapGen is a party and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by
CapGen’s respective board of directors, general partner or managing members,
investment committee, investment adviser or other authorized person, as the case
may be, and no further approval or authorization by any of its stockholders,
partners or other equity owners, as the case may be, is required. This Agreement
has been and the other Transaction Documents to which CapGen is a party will
have been at the Closing duly and validly executed and delivered by CapGen and,
assuming due authorization, execution and delivery by the Company and the other
parties thereto, are, or in the case of documents executed after June 30, 2010,
will be, upon execution, the valid and binding obligations of CapGen enforceable
against CapGen in accordance with their terms (except as enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar laws of general applicability relating to or
affecting creditors’ rights or by general equity principles).

B. Neither the execution, delivery and performance by CapGen of the Transaction
Documents nor the consummation of the transactions contemplated hereby or
thereby, nor compliance by CapGen with any of the provisions hereof or thereof,
will (A) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of any Liens upon any of the
properties or assets of CapGen under any of the terms, conditions or provisions
of (i) CapGen’s articles of incorporation or by-laws, its certificate of limited
partnership or partnership agreement or its similar governing documents or
(ii) any note, bond, mortgage, indenture, deed of trust, license, lease,
agreement or other instrument or obligation to which CapGen is a party or by
which CapGen may be bound, or to which CapGen or any of the properties or assets
of CapGen may be subject, or (B) subject to compliance with the statutes and
regulations referred to in the next paragraph (and assuming the correctness of
the representations and warranties of the Company and the other parties to the
Transaction Documents), violate any Law applicable to CapGen or any of its
properties or assets except in the case of clauses (A)(ii) and (B) for such
violations, conflicts and breaches as would not reasonably be expected to
materially adversely affect CapGen’s ability to perform its obligations under
the Transaction Documents or consummate the transactions contemplated hereby or
thereby on a timely basis.

(c) Governmental Consents. Assuming the correctness of the representations and
warranties of the Company and the other parties to this Agreement, no
Governmental Consents are necessary to be obtained by CapGen for the
consummation of the transactions contemplated by the Transaction Documents to
which CapGen is a party, other than approval by the Federal Reserve of the
CapGen Regulatory Application, and approval by the BFI.

(d) Purchase for Investment. CapGen acknowledges that the Common Shares have not
been registered under the Securities Act or under any state securities laws.
CapGen (1) is acquiring the Common Shares pursuant to an exemption from
registration under the Securities Act and other applicable securities laws
solely for investment with no present intention to distribute any of the Common
Shares to any Person, (2) will not sell or otherwise dispose of any

 

25



--------------------------------------------------------------------------------

of the Common Shares, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any other applicable securities
laws, (3) has such knowledge and experience in financial and business matters
and in investments of this type that it is capable of evaluating the merits and
risks of its investment in the Common Shares and of making an informed
investment decision and (4) is an “accredited investor” (as that term is defined
by Rule 501 of the Securities Act).

(e) Brokers and Finders. Neither CapGen, nor its respective Affiliates nor any
of their respective officers or directors has employed any broker or finder or
incurred any liability for any financial advisory fees, brokerage fees,
commissions or finder’s fees, and no broker or finder has acted directly or
indirectly for CapGen in connection with this Agreement or the transactions
contemplated hereby.

(f) Investment Decision. CapGen has made an independent investment decision with
respect to the transactions contemplated under the Transaction Documents and,
except as Previously Disclosed, there are no agreements or understandings
between CapGen or any of its Affiliates and (i) any of the Investors (including
the Anchor Investors) or any of their respective Affiliates, (ii) the Company or
(iii) the Company Subsidiaries.

(g) Financial Capability. At the Closing, CapGen shall have available funds
necessary to consummate the Closing on the terms and conditions contemplated by
this Agreement.

(h) No Other Representations or Warranties. Except as set forth in this
Agreement, the other Transaction Documents and any other documents delivered in
connection with the Closing of the transactions contemplated by the Transaction
Documents, CapGen makes no representation or warranty, expressed or implied, at
law or in equity, in respect of CapGen or CapGen’s business or prospects and any
such other representations or warranties are hereby expressly disclaimed.

ARTICLE III

COVENANTS

3.1. Conduct of Business Prior to Closing.

(a) Except as otherwise expressly required by the Transaction Documents or
applicable Law, by the performance of any Material Contract that was Previously
Disclosed, or with the prior written consent of CapGen (and each Anchor
Investor, as provided in the Anchor Investor Agreement, as provided to CapGen
prior to the date hereof), between the date hereof and the Closing, the Company
shall, and the Company shall cause each Company Subsidiary to:

(1) conduct its business only in the ordinary course;

(2) use commercially reasonable efforts to (A) preserve the present business
operations, organization (including officers and employees) and goodwill of the
Company and any Company Subsidiary and (B) preserve the present relationships
with persons having business dealings with the Company (including strategic
partners, customers, suppliers, consultants and subcontractors);

 

26



--------------------------------------------------------------------------------

(3) use commercially reasonable efforts to maintain (A) all of the material
assets and properties of, or used by, the Company or any Company Subsidiary in
its current condition, with the exception of ordinary wear and tear, and
(B) insurance upon all of the properties and assets of the Company and the
Company Subsidiaries in such amounts and of such kinds comparable to that in
effect on the date of this Agreement;

(4) not (A) declare, set aside or pay any distributions or dividends on, or make
any other distributions (whether in cash, securities or other property) in
respect of, any of its Capital Stock; (B) split, combine or reclassify any of
its Capital Stock or issue or authorize the issuance of any other securities in
respect of, in lieu of or in substitution for Capital Stock or any of its other
securities; or (C) purchase, redeem or otherwise acquire any Capital Stock or
any of its other securities or any rights, warrants or options to acquire any
such Capital Stock or other securities;

(5) not issue, deliver, sell, grant, pledge or otherwise dispose of or encumber
any Capital Stock, any other voting securities or any securities convertible
into or exchangeable for, or any rights, warrants or options to acquire, any
such Capital Stock, voting securities or convertible or exchangeable securities,
other than any issuance of Common Stock on exercise of any compensatory stock
options outstanding on the date of this Agreement;

(6) not terminate, enter into, amend, modify (including by way of
interpretation), renew or grant any waiver or consent under any employment,
officer, consulting, severance, change in control or similar contract, agreement
or arrangement with any director, officer, employee or consultant (other than,
with respect to (i) a new chief financial officer and (ii) employees, in the
ordinary course of business consistent with past practices) or make, grant or
promise any bonus or any wage, salary or compensation increase to any director,
officer, employee, sales representative or consultant (except in the case of
non-officers and non-directors, amounts that do not exceed $50,000 per year per
employee in the aggregate) or make, grant or promise any increase in any
employee benefit plan or arrangement, or amend or terminate any existing
employee benefit plan or arrangement or adopt any new employee benefit plan or
arrangement;

(7) not terminate, enter into, establish, adopt, amend, modify (including by way
of interpretation), make new grants or awards under, renew or grant any waiver
or consent under any pension, retirement, stock option, stock purchase, savings,
profit sharing, deferred compensation, consulting, bonus, group insurance or
other employee benefit, incentive or welfare contract (other than with respect
to group insurance and welfare employee benefits, in the ordinary course of
business consistent with past practices), plan or arrangement, or any trust
agreement (or similar arrangement) related thereto, in respect of any director,
officer, employee or consultant, amend the terms of any outstanding equity-based
award, take any action to accelerate the vesting, exercisability or payment (or
fund or secure the payment) of stock options, restricted stock, other equity
awards or other compensation or benefits payable thereunder or add any new
participants to any non-qualified retirement plans (or, with respect to any of
the preceding, communicate any intention to take such action), other than with
respect to the salary of any employee (and, with respect to such employee, only
in the ordinary course of business consistent with past practices);

(8) make any other change in employment terms for any of its directors,
officers, employees and consultants outside the ordinary course of business or
enter into any transaction with an Insider;

 

27



--------------------------------------------------------------------------------

(9) notwithstanding any other provision hereof, use all commercially reasonable
efforts not to take, or omit to take, any action that is reasonably likely to
result in any of the conditions precedent to the Closing not being satisfied, or
any action that is reasonably likely to materially impair the Company’s or any
of the Company Subsidiaries’ ability to perform their obligations under the
Transaction Documents or to consummate the transactions contemplated hereby,
except as required by Law or the Transaction Documents;

(10) not enter into any contract with respect to, or otherwise agree or commit
to do, any of the foregoing; and

(11) not make or change any material Tax election, change a material annual
accounting period, adopt or change any material accounting method with respect
to Taxes, file any amended material Tax Return, enter into any material closing
agreement, settle or compromise any proceeding with respect to any material Tax
claim or assessment relating to the Company or any of the Company Subsidiaries,
surrender any right to claim a refund of material Taxes, consent to any
extension or waiver of the limitation period applicable to any material Tax
claim or assessment relating to the Company or any of its Subsidiaries, or take
any other similar action relating to the filing of any material Tax Return or
the payment of any material Tax.

3.2. No Shop.

(a) From the date hereof until the earlier of the Closing Date or the
termination of this Agreement in accordance with its terms, the Company shall
not, and the Company shall not permit any of its Affiliates, directors, officers
or employees to, and the Company shall use commercially reasonable efforts to
cause its other representatives or agents (together with directors, officers,
and employees, the “Representatives”) not to, directly or indirectly,
(i) discuss, encourage, negotiate, undertake, initiate, authorize, recommend,
propose or enter into, whether as the proposed surviving, merged, acquiring or
acquired corporation or otherwise, any transaction involving a merger,
consolidation, business combination, recapitalization, purchase or disposition
of any material amount of the assets of the Company or any material amount of
the Capital Stock or other ownership interests of the Company (other than in
connection with the Investment, the Anchor Investment Agreement, Other Private
Placements, the TARP Exchange, the Exchange Offers, the Rights Offering or any
other transaction contemplated hereby) (an “Acquisition Transaction”),
(ii) facilitate, encourage, solicit or initiate discussions, negotiations or
submissions of proposals or offers in respect of an Acquisition Transaction,
(iii) furnish or cause to be furnished, to any Person, any information
concerning the business, operations, properties or assets of the Company in
connection with an Acquisition Transaction, or (iv) otherwise cooperate in any
way with, or assist or participate in, facilitate or encourage, any effort or
attempt by any other Person to do or seek any of the foregoing. The Company
shall notify CapGen orally and in writing promptly (but in no event later than
one (1) Business Day) after receipt by the Company or any of the Representatives
thereof of any proposal or offer from any Person other than CapGen or the
Investors to effect an Acquisition Transaction or any request for non-public
information relating to the Company or for access to the properties, books or
records of the Company by any Person other than the CapGen or the Investors in
connection with an Acquisition Transaction.

3.3. Access; Reports; Confidentiality.

(a) From the date hereof until the date following the Closing Date on which the
Common Stock purchased pursuant to the Transaction Documents and held by CapGen
represent less than 5% of the outstanding Common Stock (as adjusted from time to
time for any reorganization, recapitalization, stock dividend, stock split,
reverse stock split, or other like changes in the Company’s capitalization), the
Company and the Company Subsidiaries will permit CapGen and its Representatives

 

28



--------------------------------------------------------------------------------

to visit and inspect the properties of the Company and the Company Subsidiaries,
and to examine the contracts and commitments, and corporate books and records of
the Company and the Company Subsidiaries and discuss the affairs, finances and
accounts of the Company and the Company Subsidiaries with the officers,
employees and the other Representatives of the Company and the Company
Subsidiaries, all upon reasonable notice and at such reasonable times and as
often as CapGen may request. Any investigation pursuant to this Section 3.3
shall be conducted during normal business hours and in such a manner as not to
interfere unreasonably with the conduct of the business of the Company or the
Company Subsidiaries, and nothing herein shall require the Company or the
Company Subsidiaries to disclose any information to the extent (1) prohibited by
Law or (2) that the Company or the Company Subsidiaries reasonably believe such
information to be competitively sensitive proprietary information (except to the
extent CapGen provides assurances reasonably acceptable to Company or such
Company Subsidiary, as applicable, that such information shall not be used by
CapGen or its Affiliates to compete with the Company or such Company Subsidiary,
as applicable); provided that the Company and the Company Subsidiaries shall use
commercially reasonable efforts to make appropriate substitute disclosure
arrangements under circumstances where the restrictions in clauses (1) and
(2) of this Section 3.3(a) apply).

(b) CapGen acknowledges that the information being provided to it in connection
with the consummation of the transactions contemplated hereby is subject to the
terms of the Confidentiality Agreement, dated as of January 11, 2010, between
CapGen and the Company (the “Confidentiality Agreement”), the terms of which are
incorporated herein by reference.

3.4. Filings; Other Actions.

(a) CapGen, on the one hand, and the Company, on the other hand, will cooperate
and consult with the others and use commercially reasonable efforts to prepare
and file all necessary documentation, to effect all necessary applications,
notices, petitions, filings and other documents, and to obtain all necessary
permits, consents, orders, approvals and authorizations of, or any exemption by,
all third parties and Governmental Entities, necessary or advisable to
consummate the transactions contemplated by the Transaction Documents, and to
perform the covenants contemplated by the Transaction Documents, in each case
required by it. Each of the parties hereto shall execute and deliver both before
and after the Closing such further certificates, agreements and other documents
and take such other actions as the other parties may reasonably request to
consummate or implement such transactions or to evidence such events or matters.
CapGen and the Company will each use their commercially reasonable efforts to
promptly obtain or submit, and the Company and CapGen will cooperate as may
reasonably be requested by CapGen or the Company, as the case may be, to help
CapGen and the Company promptly obtain or submit, as the case may be, as
promptly as practicable, the approvals and authorizations of, any additional
filings and registrations with, and any additional notifications to, all notices
to and, to the extent required by Law, consents, approvals or exemptions from
bank regulatory authorities, for the transactions contemplated by the
Transaction Documents (in each case to the extent it has not done so prior to
the date of this Agreement). CapGen and the Company will have the right to
review in advance, and to the extent practicable each will consult with the
other, in each case subject to Laws relating to the exchange of information and
confidential information related to CapGen, all the information (other than
confidential information) relating to such other parties, and any of their
respective Affiliates, which appears in any filing made with, or written
materials submitted to, any third party or any Governmental Entity in connection
with the transactions to which it will be party contemplated by this Agreement.
In exercising the foregoing right, each of the parties hereto agrees to act
reasonably and as promptly as practicable. Each of the parties hereto agrees to
keep the other parties apprised of the status of matters referred to in this
Section 3.4. Each of CapGen and the Company shall promptly furnish the other
with copies of written communications received by it or its Affiliates from, or
delivered by any of the foregoing to, any Governmental Entity in respect of the
transactions contemplated by the Transaction Documents; provided, that the party
delivering any such document may redact any confidential information contained
therein.

 

29



--------------------------------------------------------------------------------

(b) The Company shall call a meeting of its stockholders, to be held as promptly
as practical after the date hereof, and in no event later than October 28, 2010,
to vote on (1) proposals to amend the Series A Preferred Stock and the Series B
Preferred Stock (the “Preferred Stock Proposals”) pursuant to the Articles of
Amendment attached hereto as Exhibit F (the “Preferred Stock Articles of
Amendment”) and (2) proposals to amend the Articles of Incorporation (A) to
increase the number of authorized shares of Common Stock to at least
1,000,000,000 shares or such larger number as the Board of Directors determines
in its reasonable judgment is necessary to effectuate the transactions
contemplated by the Transaction Documents and (B) to effectuate a reverse stock
split of shares of the Common Stock to comply with NASDAQ listing requirements
and (3) proposals to approve the issuance of the Common Shares pursuant to this
Agreement, the Anchor Investment Agreement, the other Transaction Documents, the
Investment, the Other Private Placements, the TARP Exchange, the Exchange Offers
and the Rights Offering (including the backstop commitments), pursuant to the
applicable NASDAQ Marketplace Rules (the stockholder proposals described in
clauses (2) and (3), the “General Stockholder Proposals”). The Board of
Directors shall unanimously recommend to the Company’s stockholders that such
stockholders approve the General Stockholder Proposals and, if applicable, the
Preferred Stock Proposals and shall take all other actions necessary to adopt
such proposals if approved by the stockholders of the Company. In connection
with each of the meetings at which such proposals will be voted on, the Company
shall promptly prepare (and CapGen shall reasonably cooperate with the Company
to prepare) and file with the SEC a preliminary proxy statement, shall use its
reasonable best efforts to solicit proxies for such stockholder approval and
shall use its reasonable best efforts to respond to any comments of the SEC or
its staff and to cause a definitive proxy statement related to such
stockholders’ meeting to be mailed to the Company’s stockholders as promptly as
practicable after clearance thereof by the SEC. The Company shall notify CapGen
and the Anchor Investors promptly of the receipt of any comments from the SEC or
its staff with respect to the proxy statement and of any request by the SEC or
its staff for amendments or supplements to such proxy statement or for
additional information and shall supply CapGen and the Anchor Investors with
copies of all correspondence between the Company or any of its representatives,
on the one hand, and the SEC or its staff, on the other hand, with respect to
such proxy statement. If at any time prior to such stockholders’ meeting there
shall occur any event that is required to be set forth in an amendment or
supplement to the proxy statement, the Company shall as promptly as practicable
prepare and mail or otherwise disseminate to its stockholders such an amendment
or supplement. CapGen and the Company agree promptly to correct any information
provided by it or on its behalf for use in the proxy statement if and to the
extent that such information shall have become false or misleading in any
material respect, and the Company shall as promptly as practicable prepare and
mail or otherwise disseminate to its stockholders an amendment or supplement to
correct such information to the extent required by applicable Laws. The Company
shall consult with CapGen and the Anchor Investors prior to mailing any proxy
statement, or any amendment or supplement thereto, and provide CapGen and the
Anchor Investors with reasonable opportunity to comment thereon. The
recommendation made by the Board of Directors described in this Section 3.4(b)
shall be included in the proxy statement filed in connection with obtaining such
stockholder approval. Upon approval and adoption of any of the General
Stockholder Proposals and Preferred Stock Proposals, if applicable, the Company
shall promptly file the General Articles of Amendment and the Preferred Stock
Articles of Amendment, as applicable, with the Commonwealth of Virginia State
Corporation Commission.

(c) In the event that the approval of any of the Stockholder Proposals described
in this Section 3.4 is not obtained at such stockholders meeting, the Company
shall include a proposal to approve (and the Board of Directors shall
unanimously recommend approval of) each such proposal at a meeting of its
stockholders no less than once in each subsequent sixty-day period beginning on
the day following such initial stockholders meeting until all such approvals are
obtained or made.

 

30



--------------------------------------------------------------------------------

(d) The Company shall amend the Articles of Incorporation to reduce the par
value per share of Common Stock to a nominal amount, which shall be less than
the Purchase Price divided by the number of Common Shares to be purchased by
CapGen hereunder, and the Company shall file Articles of Amendment reflecting
such new par value per share of Common Stock.

3.5. Governance Matters.

(a) Prior to the Closing, the Company shall take all requisite corporate action
to decrease the size of the Board of Directors to eleven (11) members, including
one director designated by CapGen (the “CapGen Designated Director”) and the
chief executive officer of the Company. The Company shall request any existing
member of the Board of Directors who will not be among the eleven (11) members
of the Board of Directors immediately following the Closing to tender his
conditional resignation from the Board of Directors to the Company to be
effective upon the Closing. Not less than ten (10) Business Days prior to the
Closing, CapGen shall provide to the Company the name of the CapGen Designated
Director to the Board of Directors of the Company as well as the boards of
directors of Hampton Roads and Shore (the “Bank Boards”), and the committees of
the Board of Directors and the Bank Boards which such designee is to be
appointed. The Company shall cause the CapGen Designated Director to be elected
or appointed, subject to satisfaction of all legal and governance requirements
regarding service as a member of the Board or the Bank Boards, as applicable, on
the Closing Date and thereafter as long as CapGen owns in aggregate 20% or more
of the number of shares of Common Stock purchased by CapGen pursuant to this
Agreement (as adjusted appropriately from time to time for any reorganization,
recapitalization, stock dividend, stock split, reverse stock split, or other
like changes in the Company’s capitalization) (the “Qualifying Ownership
Interest”). The Company shall be required to recommend to its stockholders the
election of the CapGen Designated Director to the Board of Directors at the
Company’s annual meeting, subject to satisfaction of all legal and governance
requirements regarding service as a director of the Company. If CapGen no longer
has a Qualifying Ownership Interest, CapGen shall have no further rights under
Sections 3.5(a), 3.5(b) and 3.5(c) and, in each case, at the written request of
the Board of Directors, shall use all reasonable best efforts to cause the
CapGen Designated Director to resign from the Board of Directors as promptly as
possible thereafter. The Board of Directors and the Bank Boards shall cause the
CapGen Designated Director to be appointed to the committees of the Board of
Directors and the Bank Boards, as applicable, identified by CapGen, so long as
such CapGen Designated Director qualifies to serve on such committees subject to
satisfaction of all legal and governance requirements regarding service as a
committee member.

(b) The CapGen Designated Director shall, subject to applicable Law, be the
Company’s and the Nominating Committee of the Board of Director’s (the
“Nominating Committee”) nominee to serve on the Board of Directors and on each
of the Bank Boards. The Company shall (i) use its reasonable best efforts to
have the CapGen Designated Director elected as a director of the Company by the
stockholders of the Company and the Company shall solicit proxies for the CapGen
Designated Director to the same extent as it does for any of its other nominees
to the Board of Directors and (ii) obtain all Governmental Consents required for
the CapGen Designated Director to serve in such capacity.

(c) Subject to Section 3.5(a), upon the death, disability, resignation,
retirement, disqualification or removal from office of the CapGen Designated
Director, CapGen shall have the right to designate the replacement for the
CapGen Designated Director, which replacement shall satisfy all legal and
governance requirements regarding service as a member of the Board of Directors
and the Bank Boards, as applicable. The Board of Directors of the Company shall
use its reasonable best efforts (including obtaining all required Governmental
Consents) to take all action required to fill the vacancy

 

31



--------------------------------------------------------------------------------

resulting therefrom with such person (including such person, subject to
applicable Law, being the Company’s and the Nominating Committee’s nominee to
serve on the Board of Directors, calling a special meeting of stockholders to
vote on such person, using all reasonable best efforts to have such person
elected as director of the Company by the stockholders of the Company and the
Company soliciting proxies for such person to the same extent as it does for any
of its other nominees to the Board of Directors).

(d) The Company hereby agrees that, from and after the Closing Date, for so long
as CapGen owns in aggregate 20% or more of the number of shares of Common Stock
purchased by CapGen pursuant to this Agreement (as adjusted appropriately from
time to time for any reorganization, recapitalization, stock dividend, stock
split, reverse stock split, or other like changes in the Company’s
capitalization), the Company shall, subject to applicable Law, invite a person
designated by CapGen and reasonably acceptable to the Board of Directors (each,
an “Observer”) to attend meetings of the Board of Directors (including any
meetings of committees thereof which the CapGen Designated Director is a member)
in a nonvoting observer capacity. If CapGen no longer Beneficially Owns the
minimum number of shares of Common Stock as specified in the first sentence of
this Section 3.5(d), CapGen shall have no further rights under this
Section 3.5(d).

(e) The CapGen Designated Director shall be entitled to the same compensation,
including fees, and same indemnification in connection with his or her role as a
director as the other members of the Board of Directors or the Bank Boards, as
applicable, and the CapGen Designated Director shall be entitled to
reimbursement for documented, reasonable out-of-pocket expenses incurred in
attending meetings of the Board of Directors or the Bank Boards, or any
committee thereof, to the same extent as the other members of the Board of
Directors or the Bank Boards, as applicable. The Company shall notify the CapGen
Designated Director and the Observer of all regular meetings and special
meetings of the Board of Directors or the Bank Boards and of all regular and
special meetings of any committee of the Board of Directors or the Bank Boards
of which such CapGen Designated Director is a member in accordance with the
applicable by-laws. The Company, Hampton Roads and Shore shall provide the
CapGen Designated Director and Observer with copies of all notices, minutes,
consents and other material that they provide to all other members of their
respective boards of directors concurrently as such materials are provided to
the other members.

(f) The Company acknowledges that the CapGen Designated Director (a “CapGen
Indemnitee”) may have certain rights to indemnification, advancement of expenses
and/or insurance provided by CapGen, and/or certain of its affiliates
(collectively, the “CapGen Indemnitors”). The Company hereby agrees (i) that it
is the indemnitor of first resort (i.e., its obligations to the CapGen
Indemnitee are primary and any obligation of the CapGen Indemnitors to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by the CapGen Indemnitee are secondary), and (ii) that it shall be
required to advance the full amount of expenses incurred by the CapGen
Indemnitee and shall be liable for the full amount of all expenses and
liabilities to the extent legally permitted and as required by the terms of this
Agreement and the Articles of Incorporation and By-Laws of the Company (and any
other agreement regarding indemnification between the Company and the CapGen
Indemnitee), without regard to any rights the CapGen Indemnitee may have against
any CapGen Indemnitor. The Company further agrees that no advancement or payment
by any CapGen Indemnitor on behalf of the CapGen Indemnitee with respect to any
claim for which the CapGen Indemnitee has sought indemnification from the
Company shall affect the foregoing and the CapGen Indemnitors shall have a right
of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of the CapGen Indemnitee against the
Company. The Company and the CapGen Indemnitee agree that the CapGen Indemnitors
are express third party beneficiaries of the terms of this Section 3.5(f).

 

32



--------------------------------------------------------------------------------

3.6. Avoidance of Control. Notwithstanding anything to the contrary in the
Transaction Documents, neither the Company nor any Company Subsidiary shall take
any action (including any redemption, repurchase, or recapitalization of Common
Stock, or securities or rights, options or warrants to purchase Common Stock, or
securities of any type whatsoever that are, or may become, convertible into or
exchangeable into or exercisable for Common Stock in each case, where CapGen is
not given the right to participate in such redemption, repurchase or
recapitalization to the extent of CapGen’s pro rata proportion), that would
cause CapGen’s or any other Person’s ownership of voting securities of the
Company (together with the ownership by CapGen’s or other Person’s Affiliates
(as such term is used under the BHC Act) of voting securities of the Company) to
increase above 24.9%, without the prior written consent of CapGen. In the event
either the Company or CapGen breaches its obligations under this Section 3.6 or
believes that it is reasonably likely to breach such an obligation, it shall
promptly notify the other party hereto and shall cooperate in good faith with
such party to modify ownership or make other arrangements or take any other
action, which may, in CapGen’s discretion, include CapGen filing an application
with the Federal Reserve and the BFI to increase its percent ownership of
outstanding shares of Company Common Stock, in each case, as is necessary to
cure or avoid such breach.

3.7. Notice of Certain Events. Each party hereto shall promptly notify the other
party hereto of (a) any event, condition, fact, circumstance, occurrence,
transaction or other item of which such party becomes aware after the date
hereof and prior to the Closing that would constitute a violation or breach of
the Transaction Documents (or a breach of any representation or warranty
contained herein or therein) or, if the same were to continue to exist as of the
Closing Date, would constitute the non-satisfaction of any of the conditions set
forth in Section 1.2 hereof, and (b) any event, condition, fact, circumstance,
occurrence, transaction or other item of which such party becomes aware which
would have been required to have been disclosed pursuant to the terms of the
Transaction Documents had such event, condition, fact, circumstance, occurrence,
transaction or other item existed as of the date hereof. Notwithstanding the
foregoing, neither party shall be required to take any action that would
jeopardize such party’s attorney-client privilege.

3.8. Commercially Reasonable Efforts. Subject to the third sentence in
Section 3.4(a) of this Agreement, upon the terms and subject to the conditions
herein provided, except as otherwise provided in the Transaction Documents, each
of the parties hereto agrees to use its commercially reasonable efforts to take
or cause to be taken all action, to do or cause to be done and to assist and
cooperate with the other parties hereto in doing all things necessary, proper or
advisable under Laws to consummate and make effective the transactions
contemplated hereby, including but not limited to: (i) the satisfaction of the
conditions precedent to the obligations of the parties hereto; (ii) the
obtaining of applicable Governmental Consents, and consents, waivers and
approvals of any third parties (including Governmental Entities); (iii) the
defending of any Action, whether judicial or administrative, challenging the
Transaction Documents or the performance of the obligations hereunder or
thereunder; and (iv) the execution and delivery of such instruments, and the
taking of such other actions as the other parties hereto may reasonably request
in order to carry out the intent of the Transaction Documents.

3.9. Preemptive Rights.

(a) Sale of New Securities. After the Closing, for so long as CapGen owns
securities representing the Qualifying Ownership Interest (before giving effect
to any issuances triggering provisions of this Section 3.9), at any time that
the Company proposes to make any public or nonpublic offering or sale of any
equity (including Common Stock, preferred stock or restricted stock), or any
securities, options or debt that is convertible or exchangeable into equity or
that includes an equity component (such as, an “equity” kicker) (including any
hybrid security) (any such security, a “New Security”) (other than the issuance
and sale of securities (i) in connection with the Rights Offering or

 

33



--------------------------------------------------------------------------------

Second Closing (as defined in the Anchor Investor Agreement) (except as provided
herein); (ii) to employees, officers, directors or consultants of the Company
pursuant to employee benefit plans or compensatory arrangements approved by the
Board of Directors (including upon the exercise of employee stock options
granted pursuant to any such plans or arrangements); (iii) as consideration in
connection with any bona fide, arm’s-length direct or indirect merger,
acquisition or similar transaction; or (iv) securities issued pursuant to the
Troubled Assets Relief Program (“TARP”) or any similar United States Government
program), CapGen shall first be afforded the opportunity to acquire from the
Company for the same price (net of any underwriting discounts or sales
commissions) and on the same terms (except that, to the extent permitted by Law
and the Articles of Incorporation and By-Laws of the Company, CapGen may elect
to receive such securities in nonvoting form, convertible into voting securities
disposable in a widely dispersed offering) as such securities are proposed to be
offered to others, up to the amount of such New Securities to be offered in the
aggregate required to enable it to maintain its proportionate Common
Stock-equivalent interest in the Company immediately prior to any such issuance
of New Securities. The New Securities that CapGen shall be entitled to purchase
in the aggregate shall be determined by multiplying (x) the total number or
principal amount of such offered New Securities by (y) a fraction, the numerator
of which is the number of shares of Common Stock held by CapGen and its
Affiliates (assuming full conversion or exercise of any securities convertible
into or exercisable for Common Stock) and the denominator of which is the number
of shares of Common Stock then outstanding. Notwithstanding anything herein to
the contrary, in no event shall CapGen have the right to purchase securities
hereunder to the extent that such purchase would result in CapGen exceeding the
ownership limitations of CapGen set forth in Section 3.6.

(b) Notice. In the event the Company proposes to offer or sell New Securities
that are subject to CapGen’s rights under Section 3.9(a), it shall give CapGen
written notice of its intention, specifying the price (or range of prices),
anticipated amount of securities, timing and other terms upon which the Company
proposes to offer the same (including, in the case of a registered public
offering and to the extent possible, a copy of the prospectus included in the
registration statement filed with respect to such offering), at least thirty
(30) days prior to the proposed offer, issuance or sale. CapGen shall have
twenty-five (25) days from the date of receipt of such a notice to notify the
Company in writing that it intends to exercise its rights provided in this
Section 3.9 and as to the amount of New Securities CapGen desires to purchase,
up to the maximum amount calculated pursuant to Section 3.9(a). Such notice
shall constitute a non-binding agreement of CapGen to purchase the amount of New
Securities so specified at the price and other terms set forth in the Company’s
notice to it. The failure of CapGen to respond within such twenty-five (25) day
period shall be deemed to be a waiver of CapGen’s rights under this Section 3.9
only with respect to the offering described in the applicable notice.
Notwithstanding anything to the contrary herein in this section, the provisions
of subclause (b) hereto shall not be applicable to any New Securities offered or
issued at the written direction of the applicable federal regulator of the
Company or its banking subsidiaries.

(c) Purchase Mechanism. If CapGen exercises its rights provided in this
Section 3.9, the closing of the purchase of the New Securities with respect to
which such right has been exercised shall take place within sixty (60) days
after the giving of notice of such exercise, provided that, if such issuance is
subject to regulatory approval, such sixty (60)-day period shall be extended
until the expiration of ten (10) Business Days after all such approvals have
been received, but in no event later than 120 days from the date of the
Company’s initial notice pursuant to Section 3.9(b). Each of the Company and
CapGen agree to use its commercially reasonable efforts to secure any regulatory
or stockholder approvals or other consents, and to comply with any Law necessary
in connection with the offer, sale and purchase of, such New Securities.

(d) Failure of Purchase. In the event CapGen fails to exercise its rights
provided in this Section 3.9 within the 25-day period described in
Section 3.9(b) or, if so exercised, CapGen is unable

 

34



--------------------------------------------------------------------------------

to consummate such purchase within the time period specified in Section 3.9(c)
above because of its failure to obtain any required regulatory or stockholder
consent or approval, the Company shall thereafter be entitled during the period
of 90 days following the conclusion of the applicable period to sell or enter
into an agreement (pursuant to which the sale of the Common Stock covered
thereby shall be consummated, if at all, within 30 days from the date of such
agreement) to sell the Common Stock not elected to be purchased pursuant to this
Section 3.9 or which CapGen is unable to purchase because of such failure to
obtain any such consent or approval, at a price and upon other terms that, taken
in the aggregate, are not more favorable to the purchasers of such securities
than were specified in the Company’s notice to CapGen. Notwithstanding the
foregoing, if such sale is subject to the receipt of any regulatory or
stockholder approval or consent or the expiration of any waiting period, the
time period during which such sale may be consummated shall be extended until
the expiration of five (5) Business Days after all such approvals or consents
have been obtained and all waiting periods have expired, but in no event shall
such time period exceed 90 days from the date of the applicable agreement with
respect to such sale. In the event the Company has not sold the Common Stock or
entered into an agreement to sell the Common Stock within such 90-day period (or
sold and issued Common Stock in accordance with the foregoing within 30 days
from the date of said agreement (as such period may be extended in the manner
described above for a period not to exceed 90 days from the date of such
agreement)), the Company shall not thereafter offer, issue or sell such Common
Stock without first offering such securities to CapGen in the manner provided
above.

(e) Non-Cash Consideration. In the case of the offering of securities for
consideration in whole or in part other than cash, including securities acquired
in exchange therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the fair value thereof as
determined by the Board of Directors; provided, however, that such fair value as
reasonably determined by the Board of Directors shall not exceed the aggregate
market price of the securities being offered as of the date the Board of
Directors authorizes the offering of such securities.

(f) Cooperation. The Company and CapGen shall cooperate in good faith to
facilitate the exercise of CapGen’s rights under this Section 3.9, including
securing any required approvals or consents.

3.10. Most Favored Nation. During the period from May 23, 2010 through
completion of the Rights Offering, neither the Company nor the Company
Subsidiaries shall enter into any additional agreements, or modify any existing
agreements or Transaction Documents, including the Anchor Investor Agreement, or
any existing or future investors in the Company or any of the Company
Subsidiaries (including any Additional Agreements entered into with the
Additional Investors) that have the effect of establishing rights or otherwise
benefiting such investor in a manner more favorable in any material respect to
such investor than the rights and benefits established in favor of CapGen by the
Transaction Documents, unless, in any such case, CapGen will be given a copy of
such additional or modified agreement and has been offered the opportunity to
receive such rights and benefits of such additional or modified agreement within
60 days of the later of the execution of such additional agreement and May 23,
2010. CapGen shall notify the Company in writing, within 30 days after the date
it receives a copy of such additional or modified agreement, of its election to
receive the rights and benefits set forth therein. For the avoidance of doubt,
CapGen will receive a copy of each additional or modified agreement (including
any Additional Agreements entered into with any Investors) agreed to with one or
more other investors. Without limiting the foregoing, the Company shall not
offer any investors in the Other Private Placements, or any other capital
raising transaction occurring at the same time as the transactions contemplated
by the Transaction Documents, including the transaction with Anchorage and
Carlyle in the Anchor Investor Agreement and related Transaction Documents, as
these are modified as of the date hereof after disclosure to CapGen, on terms
more favorable, in form or substance, than those offered in connection with the
Investment, unless CapGen is also provided with such terms or CapGen has

 

35



--------------------------------------------------------------------------------

consented thereto in writing; provided, however, that for purposes of this
Section 3.10, CapGen hereby consents to the Company’s entry into (in each case
in the form last provided to CapGen): (i) the Anchor Investment Agreement,
(ii) the letter agreement dated as of the date hereof between the Company and an
Affiliate of Carlyle (and the related agreements attached thereto) (the “Carlyle
Investor Letter”), (iii) the letter agreement dated as of the date hereof
between the Company and an Affiliate of Anchorage (and the related agreements
attached thereto) (the “Anchorage Investor Letter”), (iv) the letter agreement
dated as of the date hereof between the Company and CapGen (and the related
agreements attached thereto) (the “CapGen Investor Letter”), (v) the letter
agreement dated as of the date hereof between the Company and Midtown
Acquisitions L.P. (the “Davidson Investor Letter”), and (vi) the letter
agreement dated as of the date hereof between the Company and Fir Tree Value
Master Fund, LP, Fir Tree Capital Opportunity Master Fund, LP, Fir Tree Mortgage
Opportunity Master Fund, LP and Fir Tree REOF II Master Fund, LLC (collectively,
the “Fir Tree Investors”) (the “Fir Tree Investor Letter”) and the terms and
conditions thereof in each case in the form previously delivered by the Company
to CapGen; provided further, however, that any proposed modification to any
Investor Letter from the form of such Investor Letter last provided to CapGen
and any proposed modification of such Investor Letter executed as of the date
hereof after the date hereof shall be subject to CapGen’s rights and the
Company’s obligations set forth above. For the purposes of this Agreement, all
parties agree that the terms and conditions of those documents referred to in
clauses (i), (ii), (iii), (iv), (v) and (vi) of this paragraph shall be deemed
Previously Disclosed, as that term is used herein, including for the purposes of
modifying the Company’s representations and warranties.

3.11. Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the sale and transfer of the Common Shares to be sold to CapGen hereunder
will be, or will have been, fully paid or provided for by the Company, and all
Laws imposing such taxes will be or will have been complied with.

3.12. Legend.

(a) CapGen agrees that all certificates or other instruments representing the
securities subject to the Transaction Documents shall bear a legend
substantially to the following effect, until such time as they are not required
under Section 3.12(b):

“(i) THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE
AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.

(ii) THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER AND
OTHER RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF JUNE 30,
2010, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.”

(b) Following the earlier of (i) the effective date of a resale registration
statement covering such Common Shares or (ii) Rule 144 becoming available for
the resale of the Common Shares, without the requirement for the Company to be
in compliance with the current public information required under Rule 144(c)(1)
(or Rule 144(i)(2), if applicable) as to the Common Shares and without volume or
manner-of-sale restrictions, the Company shall instruct the Company’s transfer
agent to remove the legend set forth in Section 3.12(a) from the Common Shares
and shall cause its counsel to

 

36



--------------------------------------------------------------------------------

issue any legend removal opinion required by the transfer agent. Any fees (with
respect to the transfer agent, Company counsel or otherwise) associated with the
issuance of such opinion or the removal of such legend shall be borne by the
Company. If a legend is no longer required pursuant to the foregoing, the
Company will no later than three (3) Business Days following the delivery by
CapGen to the Company or the transfer agent (with notice to the Company) of a
legended certificate or instrument representing such Common Shares (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer) and any required
representation letter, deliver or cause to be delivered to CapGen a certificate
or instrument (as the case may be) representing such Common Shares that is free
from all restrictive legends. The Company may not make any notation on its
records or give instructions to its transfer agent that enlarge the restrictions
on transfer set forth in this Section 3.12(b). Certificates for Common Shares
free from all restrictive legends may be transmitted by the transfer agent to
CapGen by crediting the account of CapGen’s prime broker with the Depository
Trust Company as directed by CapGen. CapGen acknowledges that the securities
have not been registered under the Securities Act or under any state securities
laws and agrees that it shall not sell or otherwise dispose of any of the
securities, except in compliance with the registration requirements or exemption
provisions of the Securities Act and any other applicable securities laws.

3.13. Continued Listing Authorization. The Company shall take all steps
necessary to prevent the Common Shares from being delisted from NASDAQ,
including, without limitation, effecting a reverse stock split of the Common
Stock, if necessary, to comply with NASDAQ Listing Rule 5450(a)(1).

3.14. Registration Rights.

(a) Registration.

(1) Subject to the terms and conditions of the Transaction Documents, the
Company covenants and agrees that as promptly as practicable, and in any event
no later than the date that is 15 days, after the Closing (the “Filing
Deadline”), the Company shall have prepared and filed with the SEC one or more
Shelf Registration Statements covering the resale of all of the Registrable
Securities (or, if permitted by the rules of the SEC, otherwise designated an
existing Shelf Registration Statement filed with the SEC to cover such
Registrable Securities), and, to the extent the Shelf Registration Statement has
not theretofore been declared effective or is not automatically effective upon
such filing, the Company shall use reasonable best efforts to cause such Shelf
Registration Statement to be declared or become effective as soon as practicable
(and in any event no later than the Effectiveness Deadline) and to keep such
Shelf Registration Statement continuously effective and in compliance with the
Securities Act and usable for resale of such Registrable Securities for a period
from the date of its initial effectiveness until the time as there are no such
Registrable Securities remaining (including by refiling such Shelf Registration
Statement (or a new Shelf Registration Statement) if the initial Shelf
Registration Statement expires). Notwithstanding the registration obligations
set forth in this Section 3.14(a)(1), in the event the SEC informs the Company
that all of the Registrable Securities cannot, as a result of the application of
Rule 415, be registered for resale as a secondary offering on a single
registration statement, the Company agrees to promptly (i) inform each of the
Holders thereof and use its commercially reasonable efforts to file amendments
to the initial Shelf Registration Statement as required by the SEC and/or
(ii) withdraw the initial Shelf Registration Statement and file a new Shelf
Registration Statement, in either case covering the maximum number of
Registrable Securities permitted to be registered by the SEC, on such form
available to the Company to register for resale the Registrable Securities as a
secondary offering; provided,

 

37



--------------------------------------------------------------------------------

however, that prior to filing such amendment or new Shelf Registration
Statement, the Company shall be obligated to use its reasonable best efforts to
advocate with the SEC for the registration of all of the Registrable Securities
in accordance with the SEC Guidance, including without limitation, Compliance
and Disclosure Interpretation 612.09. Notwithstanding any other provision of
this Agreement, if any SEC Guidance sets forth a limitation of the number of
Registrable Securities or other shares of Common Stock permitted to be
registered on a particular Shelf Registration Statement as a secondary offering
(and notwithstanding that the Company used diligent efforts to advocate with the
SEC for the registration of all or a greater number of Registrable Securities),
the number of Registrable Securities or other shares of Common Stock to be
registered on such Shelf Registration Statement will be reduced as follows:
first, the Company shall reduce or eliminate the shares of Common Stock to be
included by any Person other than a Holder; second, the Company shall reduce or
eliminate any shares of Common Stock to be included by any Affiliate (which
shall not include CapGen or its Affiliates) of the Company; and third, the
Company shall reduce the number of Registrable Securities to be included by all
Holders on a pro rata basis based on the total number of unregistered
Registrable Securities held by such Holders, subject to a determination by the
SEC that certain Holders must be reduced before other Holders based on the
number of Registrable Securities held by such Holders. In the event the Company
amends the initial Shelf Registration Statement or files a new Shelf
Registration Statement, as the case may be, under clauses (i) or (ii) above, the
Company will use its commercially reasonable efforts to file with the SEC, as
promptly as allowed by the SEC or SEC Guidance provided to the Company or to
registrants of securities in general, one or more registration statements on
such form available to the Company to register for resale those Registrable
Securities that were not registered for resale on the initial Shelf Registration
Statement, as amended, or the new Shelf Registration Statement. No Holder shall
be named as an “underwriter” in any Registration Statement without such Holder’s
prior written consent.

(2) Demand Registration.

A. CapGen shall have the right, by written notice (the “Demand Notice”) given to
the Company, to request, at any time and from time to time during such periods
when a Shelf Registration Statement or Shelf Registration Statements covering
all of CapGen’s Registrable Securities is or are not existing and effective,
that the Company register under and in accordance with the provisions of the
Securities Act all or any portion of the Registrable Securities designated by
CapGen. Upon receipt of a Demand Notice pursuant to the corresponding provisions
of the Anchor Investment Agreement or from CapGen pursuant to this Section 3.14,
the Company shall promptly (and in any event within ten (10) Business Days from
the date of receipt of such Demand Notice), notify CapGen or the Anchor
Investors of the receipt of such Demand Notice and allow such other Persons in
the proposed registration by submitting their own Demand Notice(s). The Company,
within 45 days of the date on which the Company receives such earlier Demand
Notice, shall file with the SEC, and the Company shall thereafter use its best
efforts to cause to be declared effective as promptly as practicable, a
registration statement on the appropriate form for the registration and sale as
shall be selected by the Company and as shall be reasonably acceptable to CapGen
and the Anchor Investors having given Demand Notice registering Registrable
Securities, in accordance with the intended method or methods of distribution
(which may be by an underwritten

 

38



--------------------------------------------------------------------------------

offering), of the total number of Registrable Securities specified by the
Holders in such Demand Notice (a “Demand Registration Statement”). If CapGen
intends to distribute any Registrable Securities by means of an underwritten
offering, it shall promptly so advise the Company and the Company shall take all
reasonable steps to facilitate such distribution, including the actions required
pursuant to Section 3.14(c). The managing underwriters in any such distribution
of Registrable Securities being sold only by CapGen shall be selected by CapGen.
Otherwise, the underwriters shall be mutually acceptable to CapGen and the
Anchor Investors who propose to sell Registrable Securities in such underwritten
offering. Any Demand Registration Statement may, at the request of the Holders
submitting the Demand Notice, be a “shelf” registration pursuant to Rule 415, if
available.

B. The Company shall use reasonable best efforts to keep each Demand
Registration Statement filed pursuant to this Section 3.14(a)(2) continuously
effective and usable for the resale of the Registrable Securities covered
thereby for a period of one hundred eighty (180) days from the date on which the
SEC declares such Demand Registration Statement effective, as such period may be
extended pursuant to this Section 3.14(a)(2)(B). The time period for which the
Company is required to maintain the effectiveness of any Demand Registration
Statement shall be extended by the aggregate number of days of all suspension
periods pursuant to Section 3.14(d) occurring with respect to such Demand
Registration Statement.

C. The Company shall be entitled to suspend the use of any effective
Registration Statement under this Section 3.14(a)(2) under the circumstances set
forth in Section 3.14(d).

D. For the avoidance of doubt, the rights provided pursuant to
Section 3.14(a)(2) shall not be exercisable until the Effectiveness Deadline.

(3) Except as provided in Section 3.14(a)(7), any registration (except for any
registration made pursuant to Section 3.14(a)(2)) pursuant to this
Section 3.14(a) shall be effected by means of a shelf registration under the
Securities Act (a “Shelf Registration Statement”) in accordance with the methods
and distribution set forth in the Shelf Registration Statement and Rule 415. If
CapGen or any other holder of Registrable Securities to whom the registration
rights conferred by the Transaction Documents have been transferred in
compliance with the Transaction Documents intends to distribute any Registrable
Securities by means of an underwritten offering it shall promptly so advise the
Company and the Company shall take all reasonable steps to facilitate such
distribution, including the actions required pursuant to Section 3.14(c). The
lead underwriters in any such distribution shall be selected by the holders of a
majority of the Registrable Securities to be distributed.

(4) If the Company proposes to register any of its securities, whether or not
for its own account (including, without limitation, pursuant to the exercise of
any demand registration rights pursuant to Section 3.14(a)(2)), other than a
registration pursuant to Section 3.14(a)(1), Section 3.14(a)(7) or a Special
Registration, and the registration form to be filed may be used for the
registration or qualification for distribution of Registrable Securities, the
Company shall give prompt written notice to CapGen, the Anchor Investor and all
other Holders of its intention to effect such a registration (but in no event
less than

 

39



--------------------------------------------------------------------------------

ten (10) Business Days prior to the anticipated filing date) and shall include
in such registration all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within ten
(10) Business Days after the date of the Company’s notice (a “Piggyback
Registration”). Any such person that has made such a written request may
withdraw its Registrable Securities from such Piggyback Registration by giving
written notice to the Company and the managing underwriter, if any, on or before
the fifth Business Day prior to the planned effective date of such Piggyback
Registration. The Company may terminate or withdraw any registration under this
Section 3.14(a)(4) prior to the effectiveness of such registration, whether or
not CapGen, any Anchor Investor or any other Holders have elected to include
Registrable Securities in such registration.

(5) If the registration referred to in Section 3.14(a)(4) is proposed to be
underwritten, the Company shall so advise the Anchor Investors, CapGen and all
other Holders as a part of the written notice given pursuant to
Section 3.14(a)(4). In such event, the right of the Anchor Investors, CapGen and
all other Holders to registration pursuant to this Section 3.14(a) shall be
conditioned upon such persons’ participation in such underwriting and the
inclusion of such persons’ Registrable Securities in the underwriting, and each
such person shall (together with the Company and the other persons distributing
their securities through such underwriting) enter into an underwriting agreement
in customary form with the underwriter or underwriters selected for such
underwriting by the Company. If any participating person disapproves of the
terms of the underwriting, such Person may elect to withdraw therefrom by
written notice to the Company, the managing underwriter, the Anchor Investors
and CapGen.

(6) In the event (x) that any of the Additional Investors exercises “piggyback”
registration rights under the Additional Agreements in connection with CapGen’s
exercise of its demand registration rights pursuant to Section 3.14(a)(2),
(y) that the Company grants “piggyback” registration rights to one or more third
parties to include their securities in an underwritten offering under the Shelf
Registration Statement pursuant to Section 3.14(a)(1) or (z) that a Piggyback
Registration under Section 3.14(a)(4) relates to an underwritten offering, and
in any such case the managing underwriters advise the Company that in their
reasonable opinion the number of securities requested to be included in such
offering exceeds the number which can be sold without adversely affecting the
marketability of such offering (including an adverse effect on the per share
offering price), the Company shall include in such registration or prospectus
only such number of securities that in the reasonable opinion of such
underwriters can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities shall be so included in the following order of priority: (i) first,
solely in the case of a Piggyback Registration under Section 3.14(a)(4) relating
to a primary offering on behalf of the Company, any securities the Company
proposes to sell for its own account, (ii) second, Common Stock and other
securities of the Company issued to the Treasury, (iii) third, Registrable
Securities of CapGen and all other Holders who have requested registration of
Registrable Securities pursuant to the Additional Agreements, Section 3.14(a)(1)
or Section 3.14(a)(4), as applicable, pro rata on the basis of the aggregate
number of such securities or shares owned by each such person and (iv) fourth,
any other securities of the Company that have been requested to be so included,
subject to the terms of the Transaction Documents.

 

40



--------------------------------------------------------------------------------

(7) In addition to any Shelf Registration Statement, the Company shall prepare
and file with the SEC, and use its reasonable best efforts thereafter to cause
to be effective, registration statements permitting the sale and distribution in
an underwritten offering of up to that number of Registrable Securities equal,
in each case, to 25% of the Registrable Securities outstanding as of the Closing
Date (as to each such underwritten offering, the “Offering Ceiling”) (i) first,
as soon as practicable after the date twelve months after the Closing Date (the
“First Secondary Offering Registration”), and (ii) second, as soon as
practicable after the date twelve months after the closing of the First
Secondary Offering Registration (the “Second Secondary Offering Registration”
and, together with the First Secondary Offering Registration, the “Secondary
Offering Registrations”, each a “Secondary Offering Registration”). Each such
offering shall be underwritten by one or more managing underwriters selected by
the holders of a majority of the Registrable Securities to be distributed, and
shall be effected on a “best efforts” basis unless otherwise agreed by the
Company, Holders of a majority of the Registrable Securities to be distributed
and the managing underwriters of such registration. With respect to each
Secondary Offering Registration, the Company shall give prompt written notice to
CapGen and the Anchor Investors of its intention to effect such Secondary
Offering Registration (but, in each case, no less than ten Business Days prior
to the anticipated filing date), and shall include in such Secondary Offering
Registration all Registrable Securities with respect to which the Company has
received a written request for inclusion therein from CapGen and the Anchor
Investors within five (5) Business Days of the Company’s notice pursuant to this
Section 3.14(a)(7); provided, that CapGen and the Anchor Investors shall only be
permitted to participate in the Second Secondary Offering Registration. In the
event that the amount of Registrable Securities requested to be included by
Holders in either Secondary Offering Registration exceeds the Offering Ceiling
for such registration, the amount of Registrable Securities requested to be
included therein by each Holder shall be reduced proportionally based on its pro
rata ownership of the Registrable Securities as of the Closing Date. As to each
Secondary Offering Registration, if the managing underwriters of the
underwritten offering to which it relates advise the Company that in their
reasonable opinion the number of Registrable Securities requested to be included
in such offering (after giving effect to any proportional reduction to a level
not in excess of the Offering Ceiling) exceeds the number which can be sold
without adversely affecting the marketability of such offering (including an
adverse effect on the per share offering price), the Company shall include in
such registration or prospectus only such number of securities that in the
reasonable opinion of such underwriters can be sold without adversely affecting
the marketability of the offering (including an adverse effect on the per share
offering price), which securities shall be so included in the following order of
priority: (i) first, Common Stock and other securities of the Company issued to
the Treasury, (ii) second, Registrable Securities of CapGen and all other
Holders, pro rata on the basis of the aggregate number of such securities or
shares owned by each such Person and (iii) third, any other securities of the
Company that have been requested to be so included, subject to the terms of the
Transaction Documents.

(8) In the event that Form S-3 is not available for the registration of the
resale of Registrable Securities under Section 3.14(a)(1), the Company shall
(i) register the resale of the Registrable Securities on another appropriate
form, including, without limitation, Form S-1 and (ii) undertake to register the
Registrable Securities on Form S-3 promptly after such form is available,
provided that the Company shall maintain the effectiveness of the Shelf
Registration Statement then in effect until such time as a Shelf Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.

 

41



--------------------------------------------------------------------------------

(b) Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance hereunder shall be borne by
the Company. All Selling Expenses incurred in connection with any registrations
hereunder shall be borne by the Holders selling in such registration pro rata on
the basis of the aggregate number of securities or shares being sold.

(c) Obligations of the Company. The Company shall use its reasonable best
efforts for so long as there are Registrable Securities outstanding, to take
such actions as are under its control to not become an ineligible issuer (as
defined in Rule 405 under the Securities Act). In addition, whenever required to
effect the registration of any Registrable Securities or facilitate the
distribution of Registrable Securities pursuant to an effective Shelf
Registration Statement, the Company shall, as expeditiously as reasonably
practicable:

(1) By 9:30 a.m. New York City time on the first Business Day after the
Effective Date of a Shelf Registration Statement, file a final prospectus with
the SEC, as required by Rule 424(b) under the Securities Act.

(2) Provide to each Holder a copy of any disclosure regarding the plan of
distribution or the selling Holders, in each case, with respect to such Holder,
at least three (3) Business Days in advance of any filing with the SEC of any
registration statement or any amendment or supplement thereto that includes such
information.

(3) Prepare and file with the SEC a prospectus supplement with respect to a
proposed offering of Registrable Securities pursuant to an effective
registration statement, subject to Section 3.14(c), and keep such registration
statement effective or such prospectus supplement current.

(4) Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.

(5) Furnish to the Holders and any underwriters such number of copies of the
applicable registration statement and each such amendment and supplement thereto
(including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them.

(6) Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions as shall be reasonably requested by the Holders or
any managing underwriter(s), to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and to take
any other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
Holder; provided, that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.

 

42



--------------------------------------------------------------------------------

(7) Notify each Holder of Registrable Securities at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the applicable prospectus, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing (which notice
shall not contain any material non-public information).

(8) Within one Business Day after such event, give written notice to the Holders
(which notice shall not contain any material non-public information):

(A) when any registration statement filed pursuant to Section 3.14(a) or any
amendment thereto has been filed with the SEC (except for any amendment effected
by the filing of a document with the SEC pursuant to the Exchange Act) and when
such registration statement or any post-effective amendment thereto has become
effective;

(B) of any request by the SEC for amendments or supplements to any registration
statement or the prospectus included therein or for additional information;

(C) of the issuance by the SEC of any stop order suspending the effectiveness of
any registration statement or the initiation of any proceedings for that
purpose;

(D) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Common Stock for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose;

(E) of the happening of any event that requires the Company to make changes in
any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and

(F) if at any time the representations and warranties of the Company contained
in any underwriting agreement contemplated by Section 3.14(c)(12) cease to be
true and correct.

(9) Use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 3.14(c)(8)(C) at the earliest practicable time.

(10) Upon the occurrence of any event contemplated by Section 3.14(c)(7) or
3.14(c)(8)(E) and subject to the Company’s rights under Section 3.14(d), the
Company shall promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Holders and any underwriters,
the prospectus shall not contain an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

43



--------------------------------------------------------------------------------

(11) Use reasonable best efforts to procure the cooperation of the Company’s
transfer agent in settling any offering or sale of Registrable Securities,
including with respect to the transfer of physical stock certificates into
book-entry form in accordance with any procedures reasonably requested by the
Holders or any managing underwriter(s).

(12) In the event of an underwritten offering pursuant to Section 3.14(a)(1) or
Section 3.14(a)(4) or conducted pursuant to Section 3.14(a)(7), enter into an
underwriting agreement in customary form, scope and substance and take all such
other actions reasonably requested by the Holders of a majority of the
Registrable Securities being sold in connection therewith or by the managing
underwriter(s), if any, to expedite or facilitate the underwritten disposition
of such Registrable Securities, and in connection therewith in any underwritten
offering (including making members of management and executives of the Company
available to participate in “road shows,” similar sales events and other
marketing activities), (i) make such representations and warranties to the
Holders that are selling stockholders and the managing underwriter(s), if any,
with respect to the business of the Company and the Company Subsidiaries, and
the Shelf Registration Statement, prospectus and documents, if any, incorporated
or deemed to be incorporated by reference therein, in each case, in customary
form, substance and scope, and, if true, confirm the same if and when requested,
(ii) use its reasonable best efforts to furnish the underwriters with opinions
of counsel to the Company, addressed to the managing underwriter(s), if any,
covering the matters customarily covered in such opinions requested in
underwritten offerings, (iii) use its reasonable best efforts to obtain “cold
comfort” letters from the independent certified public accountants of the
Company (and, if necessary, any other independent certified public accountants
of any business acquired by the Company for which financial statements and
financial data are included in the applicable registration statement) who have
certified the financial statements included in such registration statement,
addressed to each of the managing underwriter(s), if any, such letters to be in
customary form and covering matters of the type customarily covered in “cold
comfort” letters, (iv) if an underwriting agreement is entered into, the same
shall contain indemnification provisions and procedures customary in
underwritten offerings, and (v) deliver such documents and certificates as may
be reasonably requested by the Holders of a majority of the Registrable
Securities being sold in connection therewith, their counsel and the managing
underwriter(s), if any, to evidence the continued validity of the
representations and warranties made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company.

(13) Make available for inspection by a representative of Holders that are
selling stockholders, the managing underwriter(s), if any, and any attorneys or
accountants retained by such Holders or managing underwriter(s), at the offices
where normally kept, during reasonable business hours, financial and other
records, pertinent corporate documents and properties of the Company, and cause
the officers, directors and employees of the Company to supply all information,
in each case, reasonably requested by any such representative, managing
underwriter(s), attorney or accountant in connection with such Shelf
Registration Statement.

 

44



--------------------------------------------------------------------------------

(14) Cause all such Registrable Securities to be listed on each securities
exchange on which the same class of securities issued by the Company are then
listed or, if the same class of securities is not then listed on any securities
exchange, use its reasonable best efforts to cause all such Registrable
Securities of such class to be listed on the NASDAQ Stock Market.

(15) If requested by Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith, or the managing underwriter(s),
if any, promptly include in a prospectus supplement or amendment such
information as the Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith or managing underwriter(s), if
any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request.

(16) Timely provide to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

(d) Suspension of Sales. Upon receipt of written notice from the Company that a
registration statement, prospectus or prospectus supplement contains or may
contain an untrue statement of a material fact or omits or may omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or that circumstances exist that make inadvisable use of
such registration statement, prospectus or prospectus supplement, each Holder of
Registrable Securities shall forthwith discontinue disposition of Registrable
Securities pursuant to such registration statement until such Holder has
received copies of a supplemented or amended prospectus or prospectus
supplement, or until such Holder is advised in writing by the Company that the
use of the prospectus and, if applicable, prospectus supplement may be resumed,
and, if so directed by the Company, such Holder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the prospectus and, if applicable, prospectus supplement
covering such Registrable Securities current at the time of receipt of such
notice (each such suspension, a “Suspension Period”). No single Suspension
Period shall exceed 30 consecutive days, and during any 365 day period, the
aggregate of all Suspension Periods shall not exceed an aggregate of 60 days.

(e) Termination of Registration Rights. A Holder’s registration rights as to any
securities held by such Holder (and its Affiliates, partners, members and former
members) shall not be available unless such securities are Registrable
Securities.

(f) Furnishing Information.

(1) Neither CapGen nor any Holder shall use any free writing prospectus (as
defined in Rule 405) in connection with the sale of Registrable Securities
without the prior written consent of the Company.

(2) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to Section 3.14(c) that to the extent that CapGen, an Anchor
Investor, or any other Holder that is a seller, such seller, individually and
not jointly, and the underwriters, if any, shall furnish to the Company such
information regarding themselves, the Registrable Securities held by them and
the intended method of disposition of such securities as shall be required to
effect the registered offering of their Registrable Securities.

 

45



--------------------------------------------------------------------------------

(g) Indemnification.

(1) The Company agrees to indemnify each Holder and, if a Holder is a person
other than an individual, such Holder’s officers, directors, employees, agents,
representatives and Affiliates, and each Person, if any, that controls a Holder
within the meaning of the Securities Act (each, an “Indemnitee”), against any
and all Losses, joint or several, arising out of or based upon any untrue
statement or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any documents
incorporated therein by reference or contained in any free writing prospectus
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder (or any amendment or supplement thereto);
or any omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that the Company shall not be
liable to such Indemnitee in any such case to the extent that any such Loss is
based solely upon (i) an untrue statement or omission made in such registration
statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto or contained in
any free writing prospectus (as such term is defined in Rule 405) prepared by
the Company or authorized by it in writing for use by such Holder (or any
amendment or supplement thereto), in reliance upon and in conformity with
information regarding such Indemnitee or its plan of distribution or ownership
interests which was furnished in writing to the Company by such Indemnitee
expressly for use in connection with such registration statement, including any
such preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto, or (ii) offers or sales effected by or on
behalf such Indemnitee “by means of” (as defined in Rule 159A) a “free writing
prospectus” (as defined in Rule 405) that was not authorized in writing by the
Company. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of an Indemnitee and shall survive the
transfer of the Registrable Securities by the Holders.

(2) If any proceeding shall be brought or asserted against any Indemnitee, such
Indemnitee shall promptly notify the Company in writing, and the Company shall
have the right to assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnitee and the payment of all
reasonable fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnitee to give such notice shall not
relieve the Company of its obligations or liabilities pursuant to this
Agreement, except (and only) to the extent that it shall be finally determined
by a court of competent jurisdiction (which determination is not subject to
appeal or further review) that such failure shall have materially and adversely
prejudiced the Company.

An Indemnitee shall have the right to employ separate counsel in any such
proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnitee or Indemnitees
unless: (1) the Company has agreed in writing to pay such fees and expenses;
(2) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnitee in
any such proceeding; or (3) the named parties to any such proceeding (including
any impleaded parties) include both such Indemnitee and the Company, and such
Indemnitee shall have been advised by counsel that a conflict of interest exists
if the same counsel were to represent such Indemnitee and

 

46



--------------------------------------------------------------------------------

the Company; provided, that the Company shall not be liable for the fees and
expenses of more than one separate firm of attorneys at any time for all
Indemnitees. The Company shall not be liable for any settlement of any such
proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. The Company shall not, without
the prior written consent of the Indemnitee, effect any settlement of any
pending proceeding in respect of which any Indemnitee is a party, unless such
settlement includes an unconditional release of such Indemnitee from all
liability on claims that are the subject matter of such proceeding.

Subject to the terms of this Agreement, all fees and expenses of the Indemnitee
(including reasonable fees and expenses to the extent incurred in connection
with investigating or preparing to defend such proceeding in a manner not
inconsistent with this Section 3.14(g)(2)) shall be paid to the Indemnitee, as
incurred, within twenty (20) Business Days of written notice thereof to the
Company; provided, that the Indemnitee shall promptly reimburse the Company for
that portion of such fees and expenses applicable to such actions for which such
Indemnitee is finally judicially determined to not be entitled to
indemnification hereunder). The failure to deliver written notice to the Company
within a reasonable time of the commencement of any such action shall not
relieve the Company of any liability to the Indemnitee under this
Section 3.14(g), except to the extent that the Company is materially and
adversely prejudiced in its ability to defend such action.

(3) If the indemnification provided for in Section 3.14(g)(1) is unavailable to
an Indemnitee with respect to any Losses or is insufficient to hold the
Indemnitee harmless as contemplated therein, then the Company, in lieu of
indemnifying such Indemnitee, shall contribute to the amount paid or payable by
such Indemnitee as a result of such Losses in such proportion as is appropriate
to reflect the relative fault of the Indemnitee, on the one hand, and the
Company, on the other hand, in connection with the statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of the Company, on the one hand, and of the Indemnitee, on
the other hand, shall be determined by reference to, among other factors,
whether the untrue statement of a material fact or omission to state a material
fact relates to information supplied by the Company or by the Indemnitee and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission; the Company and each Holder agree
that it would not be just and equitable if contribution pursuant to this
Section 3.14(g)(3) were determined by pro rata allocation or by any other method
of allocation that does not take account of the equitable considerations
referred to in Section 3.14(g)(1). No Indemnitee guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from the Company if the Company was not guilty
of such fraudulent misrepresentation.

(4) The indemnity and contribution agreements contained in this Section 3.14(g)
are in addition to any liability that the Company may have to the Indemnitees
and are not in diminution or limitation of the indemnification provisions under
Article V of this Agreement.

(h) Assignment of Registration Rights. The rights of CapGen to registration of
Registrable Securities pursuant to Section 3.14(a) may be assigned by CapGen to
a transferee or assignee of Registrable Securities to which (i) there is
transferred to such transferee no less than $1,000,000 in Registrable Securities
and (ii) such transfer is permitted under the terms hereof; provided, however,
that

 

47



--------------------------------------------------------------------------------

the transferor shall, within ten (10) days after such transfer, furnish to the
Company written notice of the name and address of such transferee or assignee
and the number and type of Registrable Securities that are being assigned.

(i) Holdback. With respect to any underwritten offering of Registrable
Securities by any Anchor Investor, CapGen or other Holders pursuant to this
Section 3.14, the Company agrees not to effect (other than pursuant to such
registration or pursuant to a Special Registration) any public sale or
distribution, or to file any registration statement (other than such
registration or a Special Registration) covering any of its equity securities,
or any securities convertible into or exchangeable or exercisable for such
securities, during the period not to exceed ten days prior and 90 days following
the effective date of such offering or such longer period up to 90 days as may
be requested by the managing underwriter. The Company also agrees to cause each
of its directors and senior executive officers to execute and deliver customary
lockup agreements in such form and for such time period up to 90 days as may be
requested by the managing underwriter. “Special Registration” means the
registration of (i) equity securities and/or options or other rights in respect
thereof solely registered on Form S-4 or Form S-8 (or successor form) or
(ii) shares of equity securities and/or options or other rights in respect
thereof to be offered to directors, members of management, employees,
consultants, customers, lenders or vendors of the Company or the Company
Subsidiaries or in connection with dividend reinvestment plans.

(j) Rule 144; Rule 144A Reporting. With a view to making available to CapGen and
Holders the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its reasonable best efforts to:

(1) make and keep adequate current public information with respect to the
Company available, as those terms are understood and defined in Rule 144(c)(1)
or any similar or analogous rule promulgated under the Securities Act, at all
times after the effective date of this Agreement;

(2) so long as CapGen or a Holder owns any Registrable Securities, furnish to
CapGen or such Holder forthwith upon request: (x) a written statement by the
Company as to its compliance with the reporting requirements of Rule 144 under
the Securities Act, and of the Exchange Act; (y) a copy of the most recent
annual or quarterly report of the Company; and (z) such other reports and
documents as CapGen or Holder may reasonably request in availing itself of any
rule or regulation of the SEC allowing it to sell any such securities without
registration; and

(3) to take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act.

(k) As used in this Section 3.14, the following terms shall have the following
respective meanings:

(1) “Effective Date” means the date that the Shelf Registration Statement filed
pursuant to Section 3.14(a)(1) is first declared effective by the SEC.

(2) “Effectiveness Deadline” means, with respect to the initial Shelf
Registration Statement required to be filed pursuant to Section 3.14(a)(1), the
earlier of (i) the 90th calendar day following the Closing Date and (ii) the 5th
Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that

 

48



--------------------------------------------------------------------------------

such Shelf Registration Statement will not be “reviewed” or will not be subject
to further review; provided, that if the Effectiveness Deadline falls on a
Saturday, Sunday or other day that the SEC is closed for business, the
Effectiveness Deadline shall be extended to the next Business Day on which the
SEC is open for business.

(3) “Holder” means the Investors and any other holder of Registrable Securities
to whom the registration rights conferred by the Transaction Documents have been
transferred in compliance with Section 3.14(h) hereof.

(4) “Holders’ Counsel” means one counsel for the selling Holders chosen by
Holders holding a majority interest in the Registrable Securities being
registered.

(5) “Register,” “registered” and “registration” shall refer to a registration
effected by preparing and (a) filing a registration statement in compliance with
the Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement or
(b) filing a prospectus and/or prospectus supplement in respect of an
appropriate effective registration statement.

(6) “Registrable Securities” means (A) all Common Stock held by CapGen from time
to time and the Warrants and (B) any equity securities issued or issuable
directly or indirectly with respect to the securities referred to in clause
(A) by way of conversion, exercise or exchange thereof or stock dividend or
stock split or in connection with a combination of shares, recapitalization,
reclassification, merger, amalgamation, arrangement, consolidation or other
reorganization, provided that, once issued, such securities shall not be
Registrable Securities when (i) they are sold pursuant to an effective
registration statement under the Securities Act, (ii) they may be immediately
sold pursuant to Rule 144 without limitation thereunder on volume or manner of
sale and without the requirement for the Company to be in compliance with the
current public information required under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable), (iii) they shall have ceased to be outstanding or (iv) they have
been sold in a private transaction in which the transferor’s rights under the
Transaction Documents are not assigned to the transferee of the securities. No
Registrable Securities may be registered under more than one registration
statement at one time.

(7) “Registration Expenses” means all expenses incurred by the Company in
effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Section 3.14, including, without limitation, all
registration, filing and listing fees, printing expenses, fees and disbursements
of counsel for the Company, blue sky fees and expenses, expenses incurred in
connection with any “road show,” the reasonable fees and disbursements of
Holders’ Counsel (not to exceed $100,000), and expenses of the Company’s
independent accountants in connection with any regular or special reviews or
audits incident to or required by any such registration, but shall not include
Selling Expenses and the compensation of regular employees of the Company, which
shall be paid in any event by the Company.

(8) “Rule 158,” “Rule 159A,” “Rule 405” and “Rule 415” mean, in each case, such
rule promulgated under the Securities Act (or any successor provision), as the
same shall be amended from time to time.

 

49



--------------------------------------------------------------------------------

(9) “SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the SEC staff and (ii) the Securities Act.

(10) “Selling Expenses” means all discounts, selling commissions and stock
transfer taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel for any Holder (other than the fees and disbursements
of Holders’ Counsel included in Registration Expenses).

(l) At any time, any holder of Registrable Securities (including any Holder) may
elect to forfeit its rights set forth in this Section 3.14 from that date
forward; provided, that a Holder forfeiting such rights shall nonetheless be
entitled to participate under Sections 3.14(a)(4)-(7) in any Pending
Underwritten Offering to the same extent that such Holder would have been
entitled to if the holder had not withdrawn; and provided, further, that no such
forfeiture shall terminate a Holder’s rights or obligations under
Section 3.14(g) with respect to any prior registration or Pending Underwritten
Offering. “Pending Underwritten Offering” means, with respect to any Holder
forfeiting its rights pursuant to this Section 3.14(l), any underwritten
offering of Registrable Securities in which such Holder has advised the Company
of its intent to register its Registrable Securities either pursuant to
Section 3.14(a)(1), 3.14(a)(4) or 3.14(a)(7) prior to the date of such Holder’s
forfeiture.

(m) The Company and the Holders shall make, no later than the Effectiveness
Deadline, any revisions to the Warrants acceptable to such Holders and necessary
in order to permit a public distribution thereof, including entering into a
customary warrant agreement, appointing a warrant agent and taking such other
steps as will be needed to facilitate such a public distribution.

3.15. Certain Other Transactions.

(a) Prior to the Second Closing (as defined in the Anchor Investment Agreement),
notwithstanding anything in the Transaction Documents to the contrary, the
Company shall not directly or indirectly effect or cause to be effected any
transaction with a third party that would reasonably be expected to result in a
Change in Control unless such third party shall have provided prior assurance in
writing to CapGen (in a form that is reasonably satisfactory to CapGen) that the
terms of the Transaction Documents shall be fully performed (i) by the Company
or (ii) by such third party if it is the successor of the Company or if the
Company is its direct or indirect Subsidiary. For the avoidance of doubt, it is
understood and agreed that, in the event that a Change in Control occurs on or
prior to the Closing, CapGen shall maintain the right under the Transaction
Documents to acquire, pursuant to the terms and conditions of the Transaction
Documents, the Common Stock (or such other securities or property (including
cash) into which the Common Stock may have become exchangeable as a result of
such Change in Control), as if the Closing had occurred immediately prior to
such Change in Control, and also to acquire the Warrants and Common Stock
issuable upon CapGen’s exercise of the Warrants.

(b) In the event that, at or prior to the Closing, (i) the number of shares of
Common Stock or securities convertible or exchangeable into or exercisable for
shares of Common Stock issued and outstanding is changed as a result of any
reclassification, stock split (including reverse split), stock dividend or
distribution (including any dividend or distribution of securities convertible
or exchangeable into or exercisable for shares of Common Stock), merger, tender
or exchange offer or other similar transaction, (ii) the Company fixes a record
date that is at or prior to the Closing Date for the payment of any non-stock
dividend or distribution on the Common Stock other than any ordinary cash
dividends, then the number of shares of Common Stock to be issued to the CapGen
at the Closing under the Transaction Documents or in connection with CapGen’s
backstop commitment pursuant to Section 3.18, together with the applicable per
share price (and the number of shares and per share price pursuant to the Rights
Offering and the backstop commitment), shall be equitably adjusted and/or the
shares of Common

 

50



--------------------------------------------------------------------------------

Stock to be issued to CapGen at the Closing under the Transaction Documents
shall be equitably substituted with shares of other stock or securities or
property (including cash), in each case, to provide CapGen with substantially
the same economic benefit from the Transaction Documents as CapGen had prior to
the applicable transaction. Notwithstanding anything in this Agreement to the
contrary, in no event shall any such adjustment change the aggregate Purchase
Price or any component thereof, or change the aggregate percentage of shares to
be purchased by any Purchaser as specified in the Transaction Documents (which
percentages are based upon the shares of Common Stock to be outstanding
immediately following the issue of shares of Common Stock pursuant thereto).

(c) Notwithstanding anything in the foregoing, the provisions of this
Section 3.15 shall not be triggered by (i) the transactions contemplated by the
Transaction Documents (other than the reverse stock split and related matters)
or (ii) any issuances of options, restricted stock units or other equity-based
awards granted to newly-appointed directors, employees or consultants of the
Company at or around the same time as the transactions contemplated by the
Transaction Documents to such Persons, including upon exercise of any such
options (not to exceed 2.5% of the Capital Stock of the Company on a
fully-diluted basis).

(d) The reverse stock split contemplated by this Agreement shall not occur prior
to the issuance of warrants pursuant to the Carlyle Investor Letter, the
Anchorage Investor Letter and the CapGen Investor Letter.

3.16. Articles of Amendment. In connection with the Closing, the Company shall
file the Articles of Amendment in the Commonwealth of Virginia, and such
Articles of Amendment shall continue to be in full force and effect as of the
Closing Date.

3.17. Exchange Offers. As soon as practicable following the date hereof, the
Company shall prepare and file with the SEC the Schedule TO covering the
Exchange Offers. The Company shall use reasonable best efforts to have the
Schedule TO cleared by the SEC. The Company shall, as promptly as practicable
after receipt thereof, provide CapGen copies of any written comments and advise
CapGen of any oral comments with respect to the Schedule TO received from the
SEC. The Company shall provide CapGen with a reasonable opportunity to review
and comment on the Schedule TO, and any amendment thereto, prior to filing with
the SEC, and will provide CapGen with a copy of all such filings made with the
SEC. Notwithstanding any other provision herein to the contrary, no amendment to
the Schedule TO shall be made without the approval of CapGen, which approval
shall not be unreasonably withheld or delayed. The Company shall use its
reasonable best efforts to take any action required to be taken under any
applicable state securities laws in connection with the Exchange Offers. The
Company shall advise CapGen, promptly after it receives notice thereof, of the
time when the Exchange Offer has become effective, the issuance of any stop
order, the suspension of the qualification of the Common Stock issuable pursuant
to the Exchange Offers for offering or sale in any jurisdiction, or any request
by the SEC for amendment of the Schedule TO. The Company shall not pay or give,
directly or indirectly, any commission or other remuneration to any Person for
soliciting the acquisition of the Series A Preferred Stock and Series B
Preferred Stock or the exchange as contemplated pursuant to the Exchange Offers.
The Board of Directors shall unanimously recommend to the holders of the Series
A Preferred Stock and the Series B Preferred Stock that such stockholders tender
their shares of Series A Preferred Stock and Series B Preferred Stock into the
Exchange Offers.

3.18. Rights Offering.

(a) As promptly as practicable following the Closing, and subject to compliance
with all applicable Law, including the Securities Act, the Company shall
distribute to each holder of record of Common Stock, including any holders who
received Common Stock pursuant to the Series A Exchange

 

51



--------------------------------------------------------------------------------

and the Series B Exchange as of the close of business on the Business Day
immediately preceding the Closing Date (each, a “Legacy Stockholder”)
non-transferable rights (the “Rights”) to purchase from the Company an amount of
Common Shares calculated pursuant to Section 3.18(b) at a per share purchase
price of $0.40 (“Rights Purchase Price”). The transactions described in this
Section 3.18, including the purchase and sale of Common Shares upon the exercise
of Rights and any commitments to purchase unsubscribed Common Shares in
Section 3.18(c), shall be referred to in this Agreement as the “Rights
Offering.” The registration statement relating to the Rights Offering shall be
filed within 15 days after the Closing.

(b) Each Right shall entitle a Legacy Stockholder to purchase any whole number
of Common Shares, provided that (i) no Legacy Stockholder shall thereby exceed,
together with any other person with whom such Legacy Stockholder may be
aggregated under applicable Law, 4.9% beneficial ownership of the Company’s
equity securities and (ii) the aggregate purchase price of all Common Shares
purchased in the Rights Offering shall not exceed Forty-Million Dollars
($40,000,000).

(c) In the event the Rights Offering is over-subscribed, subscriptions by Legacy
Stockholders shall be reduced proportionally based on their pro rata ownership
of the Common Stock outstanding as of the close of business on the trading day
immediately preceding the Closing Date but assuming that the Exchange Offers
shall have occurred on such date.

(d) In the event the Company does not sell at least $20 million in Common Shares
pursuant to the Rights Offering, CapGen hereby agrees to purchase that number of
Common Shares at the Rights Purchase Price in an aggregate dollar amount equal
to $20 million less the dollar amount of Common Shares sold to the holders of
Rights. In addition, to the extent the Company determines to offer more than $20
million of Common Shares in the Rights Offering, but in no event in excess of an
aggregate of $40 million of Common Shares in the Rights Offering (the
“Additional Rights Shares”), CapGen hereby agrees to purchase, on a Pro Rata
Basis, any Additional Rights Shares that are not purchased by holders of the
related Rights (“Additional Unsubscribed Shares”) at the Rights Purchase Price,
subject to and simultaneously with the other Investors’ purchase, on a Pro Rata
Basis, of the Additional Unsubscribed Shares. Additionally, the Company agrees
that the Anchor Investor Agreement and each Additional Agreement with the
Additional Investors shall include a substantially similar covenant requiring
such Additional Investor to purchase, on a Pro Rata Basis, any Additional
Unsubscribed Shares at the Rights Purchase Price. In no event shall each of
CapGen, any Anchor Investor or Additional Investor be required to purchase
Additional Unsubscribed Shares in excess of their respective Pro Rata Basis or
such as would cause CapGen or any Anchor Investor to hold more than 24.9% of the
Company’s outstanding Common Shares or cause any Additional Investor to hold
more than 9.9% of the Company’s outstanding Common Shares. To the extent that
the Rights Offering is not fully sold following the foregoing purchases by
holders of Rights, CapGen, the Anchor Investors and the Additional Investors,
then the Company may offer any remaining Additional Unsubscribed Shares at the
Rights Purchase Price.

(e) As used in Section 3.18(d), “Pro Rata Basis” with respect to each Investor
means a commitment by that Investor to purchase that number of Additional
Unsubscribed Shares equal to the total number of Additional Unsubscribed Shares
multiplied by a fraction, the numerator of which is the number of Common Shares
purchased by such Investor in connection with the Investment or the Other
Private Placements, as the case may be, and the denominator of which is the
total aggregate number of Common Shares purchased by all Investors in connection
with the Investment and the Other Private Placements, subject to the limitations
set forth in the last sentence of Section 3.18(d) above.

 

52



--------------------------------------------------------------------------------

ARTICLE IV

TERMINATION

4.1. Termination. This Agreement may be terminated prior to the Closing:

(a) by mutual written agreement of the Company and CapGen;

(b) by any party, upon written notice to the other parties, in the event that
the Closing does not occur on or before October 29, 2010; provided, however,
that the right to terminate this Agreement pursuant to this Section 4.1(b) shall
not be available to any party whose failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur on or prior to such date;

(c) by CapGen, upon written notice to the Company, if (i) there has been a
breach of any representation, warranty, covenant or agreement made by the
Company in this Agreement, or any such representation and warranty shall have
become untrue after the date of this Agreement, such that Section 1.2(c)(2)(A)
would not be satisfied and (ii) such breach or condition is not curable or, if
curable, is not cured prior to the date that would otherwise be the Closing Date
in absence of such breach or condition; provided that this Section 4.1(c) shall
only apply if CapGen is not in material breach of any of the terms of this
Agreement;

(d) by the Company, upon written notice to CapGen, if (i) there has been a
breach of any representation, warranty, covenant or agreement made by CapGen in
this Agreement, or any such representation and warranty shall have become untrue
after the date of this Agreement, such that Section 1.2(c)(3)(A) would not be
satisfied and (ii) such breach or condition is not curable or, if curable, is
not cured prior to the date that would otherwise be the Closing Date in absence
of such breach or condition; provided that this Section 4.1(d) shall only apply
if the Company is not in material breach of any of the terms of this Agreement;

(e) by any party, upon written notice to the other parties, in the event that
any Governmental Entity shall have issued any order, decree or injunction or
taken any other action restraining, enjoining or prohibiting any of the
transactions contemplated by this Agreement, and such order, decree, injunction
or other action shall have become final and nonappealable;

(f) by CapGen, upon written notice to the Company, if CapGen or any of its
Affiliates receives written notice from or is otherwise advised by, the Federal
Reserve or the BFI that the Federal Reserve will not grant (or intends to
rescind or revoke if previously granted) the approvals or determinations
referred to in Section 1.2(c)(2)(D); or

(g) by the Company, upon written notice to CapGen, if the Company receives
written notice from or is otherwise advised by the Federal Reserve that the
Federal Reserve or the BFI will not grant (or intends to rescind or revoke if
previously granted) the approvals or determinations referred to in
Section 1.2(c)(2)(D).

4.2. Effects of Termination. In the event of any termination of the Transaction
Documents as provided in Section 4.1, this Agreement (other than Section 3.3 and
Article VI of this Agreement, which shall remain in full force and effect) shall
forthwith become wholly void and of no further force and effect; provided that
nothing herein shall relieve any party from liability for fraud or willful
breach of this Agreement.

 

53



--------------------------------------------------------------------------------

ARTICLE V

INDEMNITY

5.1. Indemnification by the Company.

(a) After the Closing, and subject to Sections 5.1, 5.3 and 5.4, the Company
shall indemnify, defend and hold harmless to the fullest extent permitted by Law
CapGen and its Affiliates, and their successors and assigns, officers,
directors, partners, members and employees, as applicable, (the “CapGen
Indemnified Parties”) against, and reimburse any of the CapGen Indemnified
Parties for:

(1) all Losses that any of the CapGen Indemnified Parties may at any time suffer
or incur, or become subject to as a result of or in connection with the
inaccuracy or breach of any representation or warranty made by the Company in
this Agreement or any certificate delivered pursuant hereto or as a result of or
in connection with any breach or failure by the Company to perform any of their
covenants or agreements contained in this Agreement; and

(2) any Action by any stockholder of the Company or any other Person relating to
this Agreement or the other Transaction Documents or the transactions
contemplated hereby or thereby (including the Investment, the Anchor Investment
Agreement, the Other Private Placements, the TARP Exchange, the Exchange Offers
and the Rights Offering).

(b) Notwithstanding anything to the contrary contained herein, the Company shall
not be required to indemnify, defend or hold harmless any of the CapGen
Indemnified Parties against, or reimburse any of the CapGen Indemnified Parties
for any Losses pursuant to Section 5.1(a)(1)(A) (other than Losses arising out
of the inaccuracy or breach of any Company Specified Representations) (i) with
respect to any claim (or series of related claims arising from the same
underlying facts, events or circumstances) unless such claim (or series of
related claims arising from the same underlying facts, events or circumstances)
involves Losses in excess of $100,000 (nor shall any such claim or series of
related claims that do not meet the $100,000 threshold to be applied to or
considered for purposes of calculating the aggregate amount of the Losses by any
of the CapGen Indemnified Parties for which the Company has responsibility under
clause (ii) of this Section 5.1(b)); and (ii) until the aggregate amount of the
CapGen Indemnified Parties’ Losses for which the CapGen Indemnified Parties are
finally determined to be otherwise entitled to indemnification under
Section 5.1(a)(1)(A) exceeds one percent (1)% of CapGen’s aggregate purchase
price paid to the Company pursuant to Section 1.1 hereof (the “CapGen
Deductible”), after which the Company shall be obligated for all of the CapGen
Indemnified Parties’ Losses for which the CapGen Indemnified Parties are finally
determined to be otherwise entitled to indemnification under
Section 5.1(a)(1)(A) that are in excess of such CapGen Deductible.
Notwithstanding anything to the contrary contained herein, the Company shall not
be required to indemnify, defend or hold harmless the CapGen Indemnified Parties
against, or reimburse the CapGen Indemnified Parties for, any Losses pursuant to
Section 5.1(a)(1)(A) in a cumulative aggregate amount exceeding the aggregate
purchase price paid by CapGen to the Company pursuant to Section 1.1 hereof
(other than Losses arising out of the inaccuracy or breach of any Company
Specified Representations).

(c) [Reserved.]

(d) For purposes of Section 5.1(a), in determining whether there has been a
breach of a representation or warranty, the parties hereto shall ignore any
“materiality,” “Knowledge”, “Material Adverse Effect,” or similar
qualifications.

 

54



--------------------------------------------------------------------------------

5.2. Indemnification by CapGen.

(a) After the Closing and subject to Sections 5.2, 5.3 and 5.4, CapGen shall
indemnify, defend and hold harmless to the fullest extent permitted by Law the
Company against, and reimburse the Company for, all Losses that the Company may
at any time suffer or incur, or become subject to (1) as a result of or in
connection with the inaccuracy or breach of any representation or warranty made
by CapGen in this Agreement or (2) as a result of or in connection with any
breach or failure by CapGen to perform any of its covenants or agreements
contained in this Agreement.

(b) Notwithstanding anything to the contrary contained herein, CapGen shall not
be required to indemnify, defend or hold harmless the Company against, or
reimburse the Company (1) for Losses for which the Company would be required to
indemnify the CapGen Indemnified Parties pursuant to Section 5.1(a)(1)(B) or
(2) for any Losses pursuant to Section 5.2(a)(1) (other than Losses arising out
of the inaccuracy or breach of any CapGen Specified Representations) (i) with
respect to any claim (or series of related claims arising from the same
underlying facts, events or circumstances) unless such claim (or series of
related claims arising from the same underlying facts, events or circumstances)
involves Losses in excess of $100,000 of the purchase price paid by CapGen
pursuant to Section 1.1 hereof (nor shall any such claim or series of related
claims that do not meet the $100,000 threshold be applied to or considered for
purposes of calculating the aggregate amount of the Company’s Losses for which
CapGen has responsibility under clause (ii) of this Section 5.2(b)); and
(ii) until the aggregate amount of the Company’s Losses for which the Company
are finally determined to be otherwise entitled to indemnification under
Section 5.2(a)(1) exceeds one percent (1)% of CapGen’s aggregate purchase price
paid to the Company pursuant to Section 1.1 hereof (the “Company Deductible”),
after which CapGen shall be obligated for all of the Company’s Losses for which
the Company is finally determined to be otherwise entitled to indemnification
under Section 5.2(a)(1) that are in excess of such Company Deductible.
Notwithstanding anything to the contrary contained herein, CapGen shall not be
required to indemnify, defend or hold harmless the Company against, or reimburse
the Company for, any Losses pursuant to Section 5.2(a)(1) in a cumulative
aggregate amount exceeding the aggregate purchase paid by CapGen to the Company
pursuant to Section 1.1 hereof (other than Losses arising out of the inaccuracy
or breach of any of CapGen Specified Representations).

(c) For purposes of Section 5.2(a), in determining whether there has been a
breach of a representation or warranty, the parties hereto shall ignore any
“materiality” or similar qualifications.

5.3. Notification of Claims.

(a) Any Person that may be entitled to be indemnified under this Agreement (the
“Indemnified Party”) shall promptly notify the party or parties liable for such
indemnification (the “Indemnifying Party”) in writing of any claim in respect of
which indemnity may be sought hereunder, including any pending or threatened
claim or demand by a third party that the Indemnified Party has determined has
given or could reasonably give rise to a right of indemnification under this
Agreement (including a pending or threatened claim or demand asserted by a third
party against the Indemnified Party) (each, a “Third Party Claim”), describing
in reasonable detail the facts and circumstances with respect to the subject
matter of such claim or demand; provided, however, that the failure to provide
such notice shall not release the Indemnifying Party from any of its obligations
under this Agreement except to the extent that the Indemnifying Party is
materially prejudiced by such failure. The parties agree that notices for claims
in respect of a breach of a representation, warranty, covenant or agreement must
be delivered prior to the expiration of any applicable survival period specified
in Section 6.1 for such representation, warranty, covenant or agreement;
provided, that if, prior to such applicable date, a party hereto shall have
notified the other parties hereto in accordance with the requirements of this
Section 5.3(a) of a claim for indemnification under this Agreement (whether or
not formal legal action shall have been commenced based upon such claim), such
claim shall continue to be subject to indemnification in accordance with this
Agreement notwithstanding the passing of such applicable date.

 

55



--------------------------------------------------------------------------------

(b) Upon receipt of a notice of a claim for indemnity from an Indemnified Party
pursuant to Section 5.3(a) in respect of a Third Party Claim, the Indemnifying
Party may, by notice to the Indemnified Party delivered within twenty
(20) Business Days of the receipt of notice of such Third Party Claim, assume
the defense and control of any Third Party Claim, with its own counsel and at
its own expense, but shall allow the Indemnified Party a reasonable opportunity
to participate in the defense of such Third Party Claim with its own counsel and
at the Indemnifying Party’s expense (except that the Indemnifying party shall
only be liable for the reasonable fees and expenses of one law firm for all of
the Indemnified Parties). The Indemnified Party may take any actions reasonably
necessary to defend such Third Party Claim prior to the time that it receives a
notice from the Indemnifying Party as contemplated by the immediately preceding
sentence. The Company or CapGen (as the case may be) shall, and shall cause each
of their Affiliates and representatives to, cooperate fully with the
Indemnifying Party in the defense of any Third Party Claim. The Indemnifying
Party shall not, without the prior written consent of the Indemnified Party
(which shall not be unreasonably withheld), consent to a settlement, compromise
or discharge of, or the entry of any judgment arising from, any Third Party
Claim, unless such settlement, compromise, discharge or entry of any judgment
does not involve any finding or admission of any violation of Law or admission
of any wrongdoing by the Indemnified Party, and the Indemnifying Party shall
(i) pay or cause to be paid all amounts arising out of such settlement or
judgment concurrently with the effectiveness of such settlement or judgment
(unless otherwise provided in such judgment), (ii) not encumber any of the
material assets of any Indemnified Party or agree to any restriction or
condition that would apply to or materially adversely affect any Indemnified
Party or the conduct of any Indemnified Party’s business and (iii) obtain, as a
condition of any settlement, compromise, discharge, entry of judgment (if
applicable), or other resolution, a complete and unconditional release of each
Indemnified Party from any and all liabilities in respect of such Third Party
Claim. The Indemnified Party shall not settle, compromise or consent to the
entry of any judgment with respect to any claim or demand for which it is
seeking indemnification from the Indemnifying Party or admit to any liability
with respect to such claim or demand without the prior written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld or
delayed).

(c) In the event any Indemnifying Party receives a notice of a claim for
indemnity from an Indemnified Party pursuant to Section 5.3(a) that does not
involve a Third Party Claim, the Indemnifying Party shall notify the Indemnified
Party within twenty (20) Business Days following its receipt of such notice
whether the Indemnifying Party disputes its liability to the Indemnified Party
under this agreement. The Indemnified Party shall reasonably cooperate with and
assist the Indemnifying Party in determining the validity of any such claim for
indemnity by the Indemnified Party.

5.4. Indemnification Payment. In the event a claim or any Action for
indemnification hereunder has been finally determined, the amount of such final
determination shall be paid (a) if the Indemnified Party is CapGen, by the
Company to the Indemnified Party and (b) if the Indemnified Party is the
Company, by CapGen to the Indemnified Party, in each case on demand in
immediately available funds; provided, however, that any reasonable and
documented out-of-pocket expenses incurred by the Indemnified Party as a result
of such claim or Action shall be reimbursed promptly by the Indemnifying Party
upon receipt of an invoice describing such costs incurred by the Indemnified
Party. A claim or an Action, and the liability for and amount of damages
therefor, shall be deemed to be “finally determined” for purposes of this
Agreement when the parties hereto have so determined by mutual agreement or, if
disputed, when a final non-appealable governmental order has been entered into
with respect to such claim or Action.

5.5. Exclusive Remedies. Except as set forth in this Agreement, the other
Transaction Documents and any other documents delivered in connection with the
Closing of the transactions contemplated by the Transaction Documents, the
Company and its representatives make no representation or warranty, expressed or
implied, at law or in equity, in respect of the Company or the Company’s

 

56



--------------------------------------------------------------------------------

business or prospects; and any and all other representations and warranties made
by the Company or its representatives are deemed to have been superseded by this
Agreement and do not survive. CapGen acknowledges and agrees that it is relying
solely on its own investigations and the representations and warranties
contained in this Agreement, the other Transaction Documents, and the other
documents delivered in connection with the Closing in deciding to enter into
this Agreement and consummate the Closing. Without limiting the previous two
sentences, each party hereto acknowledges and agrees that following the Closing,
the indemnification provisions hereunder shall be the sole and exclusive
remedies of the parties hereto for any breach of the representations, warranties
or covenants contained in the this Agreement. No investigation of the Company by
CapGen, or by the Company of CapGen, whether prior to or after the date hereof,
shall limit any Indemnified Party’s exercise of any right hereunder or be deemed
to be a waiver of any such right. The parties agree that any indemnification
payment made pursuant to this Agreement shall be treated as an adjustment to the
Purchase Price for Tax purposes, unless otherwise required by Law.

ARTICLE VI

MISCELLANEOUS

6.1. Survival. The representations and warranties of the parties hereto
contained in this Agreement shall survive in full force and effect until the
date that is eighteen (18) months after the Closing Date (or until final
resolution of any claim or action arising from the breach of any such
representation and warranty, if notice of such breach was provided prior to the
end of such period), at which time they shall terminate and no claims shall be
made for indemnification under Section 5.1 or Section 5.2, as applicable, for
breaches of representations or warranties thereafter, except the Company
Specified Representations (other than the representations and warranties made in
Section 2.2(z), which shall survive until sixty (60) days following the
expiration of the applicable statute of limitations) and the CapGen Specified
Representations shall survive the Closing indefinitely. The covenants and
agreements set forth in this Agreement shall survive until the earliest of the
duration of any applicable statute of limitations or until performed or no
longer operative in accordance with their respective terms.

6.2. Expenses. At Closing, provided the condition set forth in
Section 1.2(c)(2)(I) has been satisfied, the Company shall reimburse CapGen
promptly, upon receipt of invoices from CapGen, for all reasonable and
documented out-of-pocket expenses incurred by CapGen and its Affiliates in
connection with its due diligence investigation of the Company and the
transactions contemplated by the Transaction Documents, the preparation,
negotiation and enforcement of the Transaction Documents, and the filing or
pursuit of any Governmental Consent required in connection with the foregoing
(including, but not limited to, all fees and expenses of attorneys, consultants,
accounting, financial and other advisors) incurred by or on behalf of CapGen or
its Affiliates in connection with the transactions contemplated by the
Transaction Documents. Except as provided in the foregoing sentence and in the
CapGen Investor Letter, each party will pay their own costs and expenses in
connection with this Agreement and the transactions contemplated hereby.

6.3. Other Definitions. Wherever required by the context of this Agreement, the
singular shall include the plural and vice versa, and the masculine gender shall
include the feminine and neuter genders and vice versa, and references to any
agreement, document or instrument shall be deemed to refer to such agreement,
document or instrument as amended, supplemented or modified from time to time.

(a) the term “Agency” means the Federal Housing Administration, the Federal Home
Loan Mortgage Corporation, the Farmers Home Administration (now known as Rural
Housing and Community Development Services), the Federal National Mortgage
Association, the Federal National

 

57



--------------------------------------------------------------------------------

Mortgage Association, the United States Department of Veterans’ Affairs, the
Rural Housing Service of the U.S. Department of Agriculture or any other federal
or state agency with authority to (i) determine any investment, origination,
lending or servicing requirements with regard to mortgage loans originated,
purchased or serviced by the Company or (ii) originate, purchase, or service
mortgage loans, or otherwise promote mortgage lending, including state and local
housing finance authorities;

(b) the term “Affiliate” means, with respect to any Person, any Person directly
or indirectly controlling, controlled by or under common control with, such
other Person provided that no security holder of the Company shall be deemed to
be an Affiliate of any other security holder or of the Company or any of its
Subsidiaries solely by reason of any investment in the Company. For purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) when used with respect to any
Person, means the possession, directly or indirectly, of the power to cause the
direction of management or policies of such Person, whether through the
ownership of voting securities by contract or otherwise;

(c) the term “Articles of Amendment” means the General Articles of Amendment,
the Preferred Stock Articles of Amendment and any other amendments to the
Company’s Articles of Incorporation that may be required pursuant to the
transactions contemplated by the Transaction Documents;

(d) the term “Board of Directors” means the Board of Directors of the Company;

(e) the term “Business Day” means any day except Saturday, Sunday and any day
which shall be a legal holiday or a day on which banking institutions in the
State of New York or in the State of Virginia generally are authorized or
required by Law or other governmental actions to close;

(f) the term “Capital Stock” means capital stock or other type of equity
interest in (as applicable) a Person;

(g) the term “Change in Control” means, with respect to the Company, the
occurrence of any one of the following events:

A. any person is or becomes a beneficial owner (as such term is defined in Rule
13d-3 and Rule 13d-5 under the Exchange Act), other than the Investors and their
Affiliates, directly or indirectly, of 20% of the aggregate voting power of the
voting securities; provided, however, that the event described in this clause
(2) will not be deemed a Change in Control by virtue of any holdings or
acquisitions: (i) by the Company or any of its Subsidiaries, (ii) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its Subsidiaries; provided that such holdings or acquisitions by any
such plan (other than any plan maintained under Section 401(k) of the Internal
Revenue Code of 1986, as amended) do not exceed 20% of the then outstanding
voting securities, (iii) by any underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) pursuant to a Non-Qualifying
Transaction;

B. the consummation of a merger, consolidation, statutory share exchange or
similar transaction that requires adoption by the Company’s stockholders (a
“Business Combination”), unless immediately following such Business Combination:
(x) more than 50% of the total voting power of the corporation resulting from
such Business Combination (the “Surviving Corporation”), or, if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
(as such term is defined in

 

58



--------------------------------------------------------------------------------

Rule 13d-3 and Rule 13d-5 under the Exchange Act), of 100% of the voting
securities eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by voting securities that were outstanding
immediately before such Business Combination (or, if applicable, is represented
by shares into which such voting securities were converted pursuant to such
Business Combination), and (y) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) following the consummation of the Business
Combination were incumbent directors at the time the Company’s Board of
Directors approved the execution of the initial agreement providing for such
Business Combination (any Business Combination which satisfies all of the
criteria specified in (x) and (y) above will be deemed a “Non-Qualifying
Transaction”);

C. the stockholders of the Company approve a plan of liquidation or dissolution
of the Company or a sale of all or substantially all of the Company’s assets; or

D. a majority of the members of the Board of Directors are not Continuing
Directors; provided that the changes to the membership of the Board of Directors
pursuant to Section 3.5 herein shall not be considered a Change of Control;

(h) the term “Code” means the Internal Revenue Code of 1986, as amended;

(i) the term “Company Specified Representations” means the representations and
warranties made in Section 2.2(a), Section 2.2(c), Section 2.2(d)(1),
Section 2.2(z), and Section 2.2(cc);

(j) the term “Continuing Directors” means, as of any date of determination, any
member of the Board of Directors who (i) was a member of the Board of Directors
on the date of this Agreement or (ii) was nominated for election or elected to
the Board of Directors with the approval of a majority of the Continuing
Directors who were members of the Board of Directors at the time of such new
director’s nomination or election;

(k) the term “Disclosure Schedule” shall mean a schedule delivered, on or prior
to the date hereof, by (i) CapGen to the Company and (ii) the Company to CapGen
setting forth, among other things, items the disclosure of which is necessary or
appropriate either in response to an express disclosure requirement contained in
a provision hereof or as an exception to one or more representations or
warranties contained in Section 2.2 with respect to the Company, or in
Section 2.3 with respect to CapGen, or to one or more covenants contained in
Article III;

(l) The term “Environmental Laws” means all federal, state or local laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, Laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes into the environment;

(m) the term “GAAP” means United States generally accepted accounting principles
and practices as in effect from time to time;

(n) the term “General Articles of Amendment” means the amendments to Company’s
Articles of Incorporation required to effect General Stockholder Proposals,
pursuant to the Articles of Amendment attached hereto as Exhibit G;

 

59



--------------------------------------------------------------------------------

(o) the term “Governmental Consent” means any notice to, registration,
declaration or filing with, exemption or review by, or authorization, order,
consent or approval of, any Governmental Entity, or the expiration or
termination of any statutory waiting periods, including the expiration or
termination of any applicable waiting period under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, and the rules and regulations
promulgated thereunder (the “HSR Act”);

(p) the term “Governmental Entity” means any court, administrative agency or
commission or other governmental authority or instrumentality, whether federal,
state, local or foreign, and any applicable industry self-regulatory
organization;

(q) the term “Insurer” means a Person who insures or guarantees for the benefit
of the mortgagee all or any portion of the risk of loss upon borrower default on
any of the mortgage loans originated, purchased or serviced by the Company,
including the Federal Housing Administration, the United States Department of
Veterans’ Affairs, the Rural Housing Service of the U.S. Department of
Agriculture and any private mortgage insurer, and providers of hazard, title or
other insurance with respect to such mortgage loans or the related collateral;

(r) the term “Knowledge” of the Company and words of similar import mean the
knowledge of any directors, executives or other employees of the Company listed
on Schedule I hereto;

(s) the term “CapGen Specified Representations” means the representations and
warranties made in Section 2.3(a), Section 2.3(b)A, Section 2.3(d) and
Section 2.3(e);

(t) the term “Loan Investor” means any Person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Company or a security backed by or representing an interest in any such
mortgage loan;

(u) the term “Losses” means any and all losses, damages, reasonable costs,
reasonable expenses (including reasonable attorneys’ fees and disbursements),
liabilities, settlement payments, awards, judgments, fines, obligations, claims,
and deficiencies of any kind, excluding exemplary and punitive damages;

(v) the term “Person” means any individual, firm, corporation, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company, Governmental Entity or other entity of any
kind, and shall include any successor (by merger or otherwise) of such entity;

(w) the term “Proxy Statement” means a proxy statement related to the
transactions contemplated by the Transaction Documents;

(x) the term “Rule 144” means such rule promulgated under the Securities Act (or
any successor provision), as the same shall be amended from time to time;

(y) the term “Schedule TO” means a tender offer statement under Section 3(e)(1)
of the Exchange Act on Schedule TO-I and all amendments, with respect to the
Exchange Offer, in each case including the document, all exhibits thereto and
any document incorporated by reference therein;

(z) the term “Series A Exchange” means the exchange offer pursuant to which the
Series A Preferred Stock shall be exchanged for Common Stock pursuant to the
terms and conditions of such exchange offer made by the Company to each of the
holders of Series A Preferred Stock;

 

60



--------------------------------------------------------------------------------

(aa) the term “Series A Stockholder Proposal” means the amendments proposed to
be made to the Series A Preferred Stock as contemplated by the Transaction
Documents;

(bb) the term “Series B Exchange” means the exchange offer pursuant to which the
Series B Preferred Stock shall be exchanged for Common Stock pursuant to the
terms and conditions of such exchange offer made by the Company to each of the
holders of Series B Preferred Stock;

(cc) the term “Series B Stockholder Proposal” means amendments proposed to be
made to the Series A Preferred Stock as contemplated by the Transaction
Documents;

(dd) the term “Stockholder Proposals” means the Series A Stockholder Proposals,
the Series B Stockholder Proposals and the General Stockholder Proposals;

(ee) the term “Subsidiary” means, with respect to any Person, any corporation,
partnership, joint venture, limited liability company or other entity (x) of
which such Person or a Subsidiary of such Person is a general partner or (y) of
which a majority of the voting securities or other voting interests, or a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or persons
performing similar functions with respect to such entity, is directly or
indirectly owned by such Person and/or one or more Subsidiaries thereof;

(ff) the term “Tax” or “Taxes” means all United States federal, state, local or
foreign income, profits, estimated, gross receipts, windfall profits, severance,
property, intangible property, occupation, production, sales, use, license,
excise, emergency excise, franchise, capital gains, capital stock, employment,
withholding, transfer, stamp, payroll, goods and services, value added,
alternative or add-on minimum tax, or any other tax, custom, duty or
governmental fee, or other like assessment or charge of any kind whatsoever,
together with any interest, penalties, fines, related liabilities or additions
to tax that may become payable in respect thereof imposed by any Governmental
Entity, whether or not disputed;

(gg) the term “Tax Return” shall mean any return, declaration, report or similar
statement required to be filed with respect any Taxes (including any attached
schedules), including, without limitation, any information return, claim or
refund, amended return and declaration of estimated Tax;

(hh) the term “Transaction Documents” means this Agreement, the Anchor
Investment Agreement, the Additional Agreements, the Treasury Letter , the
Exchange Agreement, the Other Private Placement documents, the Exchange Offer
documents, the Carlyle Investor Letter, the Anchorage Investor Letter, the
CapGen Investor Letter, the Davidson Investor Letter, the Fir Tree Investor
Letter and the Rights Offering documents, as the same may be amended or modified
from time to time;

(ii) the term “Warrants” means the warrants to purchase Common Stock to be
issued to CapGen pursuant to the CapGen Investor Letter.

(jj) the word “or” is not exclusive;

(kk) the words “including,” “includes,” “included” and “include” are deemed to
be followed by the words “without limitation”;

 

61



--------------------------------------------------------------------------------

(ll) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision; and

(mm) all article, section, paragraph or clause references not attributed to a
particular document shall be references to such parts of this Agreement, and all
exhibit and schedule references not attributed to a particular document shall be
references to such exhibits and schedules to this Agreement.

6.4. Independent Nature of CapGen’s Obligations and Rights. The obligations of
CapGen under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of CapGen to purchase the Common Shares
pursuant to the Transaction Documents has been made by CapGen independently of
any other non-affiliated Investor and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company, which may have been made or given by any
other non-affiliated Investor or by any agent or employee of any other
non-affiliated Investor, and neither CapGen nor any of its agents or employees
shall have any liability to any other Investor (or any other Person) relating to
or arising from any such information, materials, statement or opinions. Nothing
contained in the Transaction Documents, and no action taken by CapGen pursuant
hereto or thereto, shall be deemed to constitute CapGen and the other Investors
as a partnership, an association, a joint venture or any other kind of entity,
or create a presumption that CapGen and the other Investors are in any way
acting in concert or as a group, and the Company will not assert any such claim
with respect to such obligations or the transactions contemplated by the
Transaction Documents. CapGen confirms that it has independently participated in
the negotiation of the transaction contemplated hereby with the advice of its
own counsel and advisors and no Investor has acted as agent for CapGen in
connection with making its investment hereunder and that no non-affiliated
Investor will be acting as agent of CapGen (and its Affiliates) in connection
with monitoring its investment in the Common Shares or enforcing its rights
under the Transaction Documents. CapGen shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of the Transaction Documents, and it shall not be necessary for any
Investor to be joined as an additional party in any proceeding for such purpose.

6.5. Amendment and Restatement of Original Minority Investors Agreement. The
parties agree that, effective as of the Modification Date (defined below),
(a) the Securities Purchase Agreement, dated as of May 24, 2010, by and among
the Company and the purchasers signatory thereto (the “Minority Investors
Agreement”) and the Original Investment Agreement shall be amended in their
entirety by replacing such agreements with the provisions of this Agreement and
the Minority Investors Agreement and Original Investment Agreement shall be of
no further force and effect. In consideration of the foregoing, each party
hereto, for itself and its successors and assigns, effective on the Modification
Date, hereby releases and forever discharges the other party hereto and their
Affiliates, and any of their successors and assigns, and all such Persons’
respective officers, directors, partners, members and employees of and from any
and all Actions, losses and liabilities that now exist or may hereafter arise
pursuant to the Minority Investors Agreement or the Original Investment
Agreement as a result of any matter, fact, circumstance, happening or thing
whatsoever occurring or failing to occur under the Minority Investors Agreement
or Original Investment Agreement. “Modification Date” shall mean the date on
which occurs the execution and delivery by all parties of (i) this Agreement,
(ii) the second amendment and restatement of the Anchor Investment Agreement,
(iii) the second amendment and restatement of the Minority Investors Agreement,
and (iv) such other modifications of the other Transaction Agreements as is
mutually agreed by the Anchor Investors, the Company and CapGen.

6.6. Amendment and Waivers. The conditions to each party’s obligation to
consummate the Closing are for the sole benefit of such party and may be waived
by such party in whole

 

62



--------------------------------------------------------------------------------

or in part to the extent permitted by Law. No amendment or waiver of any
provision of this Agreement will be effective against any party hereto unless it
is in a writing signed by a duly authorized officer of such party that makes
express reference to the provision or provisions subject to such amendment or
waiver.

6.7. Counterparts and Facsimile. For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.

6.8. Governing Law. This Agreement will be governed by and construed in
accordance with the Laws of the State of New York applicable to contracts made
and to be performed entirely within such State.

6.9. Jurisdiction. The parties hereby agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in the United States District Court for the Southern District of New
York sitting in the borough of Manhattan, New York, New York, so long as such
court shall have subject matter jurisdiction over such suit, action or
proceeding or, if it does not have subject matter jurisdiction, in any New York
State court sitting in the borough of Manhattan, New York, New York, and each of
the parties hereby irrevocably consents to the jurisdiction of such courts (and
of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by Law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 6.11 shall be deemed
effective service of process on such party. The parties hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the state and
federal courts referred to above for any actions, suits or proceedings arising
out of or relating to this Agreement and the transactions contemplated hereby.

6.10. WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

6.11. Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
telecopy or facsimile, upon confirmation of receipt, (b) on the first Business
Day following the date of dispatch if delivered by a recognized next-day courier
service, or (c) on the third Business Day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

63



--------------------------------------------------------------------------------

(a) If to CapGen Capital Group VI LP:

c/o CapGen Financial

280 Park Avenue

40th Floor West, Suite 401

New York, New York 10017

Attention: John P. Sullivan

Telephone: (    )

Fax: (    )

with a copy (which copy alone shall not constitute notice)::

Jones Day

1420 Peachtree Street, N.E.

Suite 800

Atlanta, Georgia 30309-3053

Attention: Ralph F. MacDonald, III

Telephone: (404) 581-8622

Fax: (404) 581-8330

(b) If to the Company:

Hampton Roads Bankshares, Inc.

999 Waterside Dr., Suite 200

Norfolk, Virginia 23510

Attn: Douglas J. Glenn, Esq.

Telephone: (757) 217-3634

Fax: (757) 217-3656

with a copy (which copy alone shall not constitute notice):

Williams Mullen

999 Waterside Dr., Suite 1700

Norfolk, Virginia 23510

Attn: William A. Old, Jr.

Telephone: (757) 629-0613

Fax: (757) 629-0660

6.12. Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto), the other Transaction Documents, the Confidentiality Agreements and the
letter agreements referred to in Section 6.2 constitute the entire agreement,
and supersede all other prior agreements, understandings, representations and
warranties, inducements or conditions, both written and oral, among the parties,
with respect to the subject matter hereof and thereof.

6.13. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Common Shares. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of CapGen. CapGen may assign some or all of its rights hereunder or
thereunder without the consent of the Company (i) to any third party, if in
compliance with the Transaction Documents and Law or (ii) to any Affiliate of
CapGen, and such assignee shall be deemed to be CapGen hereunder with respect to
such assigned rights and shall be bound by the terms and conditions of this
Agreement that apply to CapGen.

 

64



--------------------------------------------------------------------------------

6.14. Captions. The article, section, paragraph and clause captions herein are
for convenience of reference only, do not constitute part of this Agreement and
will not be deemed to limit or otherwise affect any of the provisions hereof.

6.15. Severability. If any provision of this Agreement or the application
thereof to any Person (including the officers and directors of CapGen and the
Company) or circumstance is determined by a court of competent jurisdiction to
be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.

6.16. Third Party Beneficiaries. Nothing contained in this Agreement, expressed
or implied, is intended to confer upon any Person or entity (including, but not
limited to any Additional Investors) other than the parties hereto, any benefit
right or remedies, except that the provisions of Sections 3.5, 3.14, 5.1 and 5.2
shall inure to the benefit of the persons referred to in that Section.

6.17. Public Announcements. Each of the parties hereto will cooperate with each
other in the development and distribution of all news releases and other public
information disclosures with respect to the Transaction Documents and any of the
transactions contemplated hereby and thereby, including any communications to
the employees and customers of the Company and its Affiliates. Without limiting
the foregoing, except as otherwise permitted in the next sentence, no party
hereto will make (and each party will use its best efforts to ensure that its
Affiliates and Representatives do not make) any such news release or public
disclosure without first consulting with the other parties hereto and, in each
case, also receiving each other party’s consent (which shall not be unreasonably
withheld or delayed). In the event a party hereto is advised by its outside
legal counsel that a particular disclosure is required by Law, such party shall
be permitted to make such disclosure but shall be obligated to use its
reasonable best efforts to consult with the other parties hereto and take their
comments into account with respect to the content of such disclosure before
issuing such disclosure.

6.18. Specific Performance. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled to seek specific performance of the terms hereof,
this being in addition to any other remedies to which they are entitled at law
or equity.

6.19. No Recourse. This Agreement may only be enforced against the named parties
hereto. All claims or causes of action that may be based upon, arise out of or
relate to this Agreement, or the negotiation, execution or performance of this
Agreement may be made only against the entities that are expressly identified as
parties hereto or that are subject to the terms hereof, and no past, present or
future director, officer, employee, incorporator, member, manager, partner,
stockholder, Affiliate, agent, attorney or representative of CapGen or any other
party hereto (including any person negotiating or executing this Agreement on
behalf of a party hereto) shall have any liability or obligation with respect to
this Agreement or with respect to any claim or cause of action, whether in tort,
contract or otherwise, that may arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement and the transactions
contemplated hereby.

[Signature Page Follows]

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

HAMPTON ROADS BANKSHARES, INC. By:  

 

  Douglas J. Glenn  

Executive Vice President, General Counsel and

Chief Operating Officer

CAPGEN CAPITAL GROUP VI LP By:   CAPGEN CAPITAL GROUP VI, LLC,   ITS GENERAL
PARTNER   By:  

 

    John P. Sullivan     Managing Director

[Signature Page to Investment Agreement]